                                                     Page 1
                                                          1                                                        Page 3
·1·
 1 ·UNITED
    UNITED STATES DISTRICT COURT                             1
                                                            ·1
· ·   ·SOUTHERN
       SOUTHERN DISTRICT OF NEW YORK                         2
                                                            ·2
·2·
 2    ·---------------------------------------------         3               IT IS HEREBY STIPULATED AND AGREED by
                                                            ·3· · · · · · · ·IT
·3·
 3    ·SAGI
       SAGI GENGER,
                                                             4 ·and
                                                            ·4·  and between the attorneys for the respective
·4·
 4    · · · · · · · · · · · Third-Party Plaintiff,
                                                             5 ·parties
                                                            ·5·  parties hereto, that the filing, sealing and
·5·
 5    · · · · · · ·-v-·
                    -v- · · Civil Action No. 1:17cv8181
                                                             6 ·certification
                                                            ·6·  certification be, and the same are hereby waived;
·6·
 6    ·ORLY
       ORLY GENGER,
                                                            ·7
                                                             7
·7·
 7    · · · · · · · · · · · Third-Party Defendant.
                                                             8 · · · · · · · IT IS FURTHER STIPULATED AND AGREED
                                                            ·8·
 8
·8·   ·---------------------------------------------
                                                             9 ·that
                                                            ·9·  that all objections, except as to the form of the
·9
 9
                                                            10 ·questions,
                                                            10·   questions, shall be reserved to the time of the
10·
10    · · · · · · ·DEPOSITION
                    DEPOSITION OF MICHAEL BOWEN, a Witness
                                                            11    trial;
                                                            11· ·trial;
11·
11    ·herein,           the Plaintiff,
       herein, taken by the  Plaintiff, at
                                         at the
                                            the offices
                                                offices of
                                                        of
                                                            12
12·
12    ·KELLEY
       KELLEY DRYE & WARRREN LLP, 101 Park Avenue, 27th
                                                            13· · · · · · · · IT IS FURTHER STIPULATED AND AGREED
                                                            13
13·
13    ·Floor,
       Floor, New York, New York 10178, on Friday, October
                                                            14    that the within examination may be subscribed and
                                                            14· ·that
14·
14    ·5,
       5, 2018, at
                 at 10:00 a.m.,
                          a.m., before
                                before Jeffrey Shapiro, a a
15·
15    ·Shorthand
       Shorthand Reporter and
                           and notary public,
                                       public, within
                                               within and
                                                      and
                                                            15
                                                            15·   sworn to before any notary public with the same
                                                                 ·sworn
16·
16    ·for
       for the State of New York.
                                                            16
                                                            16·   force
                                                                 ·force    and effect as though subscribed and sworn to
17                                                          17    before this Court.
                                                            17· ·before
18                                                          18
19                                                          19
20                                                          20
21                                                          21
22                                                          22
23                                                          23
24                                                          24
25                                                          25

                                                     Page 2                                                        Page 4
·1·
 1 ·A P P E A R A N C E S :
    APPEARANCES                                                1 ·Whereupon,
                                                              ·1· Whereupon,
·2·
 2 ·KELLEY
    KELLEY DRYE & WARREN LLP                                  ·2·
                                                               2 · · · · · · · · · · · MICHAEL BOWEN,
·3·
 3 ·Attorneys
    Attorneys for SAGI GENGER                                 ·3·
                                                               3 ·after
                                                                  after having been first duly sworn, was examined
·4·
 4 ·101
    101 Park Avenue, 27th Floor                               ·4·
                                                               4 ·and
                                                                  and testified as follows:
·5·
 5 ·New
    New York, New York 10178                                  ·5·
                                                               5 · · · · · · · · · · DIRECT EXAMINATION
·6·
 6 ·BY:·
    BY: JOHN DELLAPORTAS, ESQ.                                 6 ·BY
                                                              ·6· BY MR. DELLAPORTAS:
·7
 7                                                            ·7·
                                                               7 · · · · ·Q.·
                                                                          Q. · State your name for the record.
·8
 8                                                            ·8·
                                                               8 · · · · ·A.·
                                                                          A. · Michael Paul Bowen.
·9·
 9 ·Also Present:
    Also Present:                                             ·9·
                                                               9 · · · · ·Q.·
                                                                          Q. · What is your address?
10·
10    ·Sagi
       Sagi Genger                                            10           A. · My work address is 1633 Broadway, New
                                                              10· · · · · ·A.·
11                                                            11· · York, New York 10019.
                                                              11
12·
12    · · · · · · · · · · · · · ***
                                ***                           12· · · · · · · · ·(Exhibit
                                                              12                 (Exhibit 1 was so marked for
13
13                                                            13· · · · · · identification.)
                                                              13
14                                                            14· ·BY
                                                              14   BY MR. DELLAPORTAS:
15                                                            15· · · · · ·Q.·
                                                              15           Q. · Good morning, Mr. Bowen.
16
16                                                            16· · · · · ·A.·
                                                              16           A. · Good morning.
17                                                            17· · · · · ·Q.·
                                                              17           Q. · So I've marked as Exhibit Kasowitz 1,
18                                                            18· · the subpoena in this case for Kasowitz Benson &
                                                              18
19                                                            19· · Torres, LLP.
                                                              19
20                                                            20· · · · · Mr. Bowen, you're here as the corporate
                                                              20
21                                                            21· · witness for Kasowitz Benson & Torres, LLP?
                                                              21
22                                                            22           A. · Yes.
                                                              22· · · · · ·A.·    Yes.· The witness for the entity
23
23                                                            23· · Kasowitz, Benson, & Torres.
                                                              23
24                                                            24· · · · · ·Q.·
                                                              24           Q. · And if I just refer to it for
25
25                                                            25· · shorthand as Kasowitz, you will know I'm referring
                                                              25


           ESQUOJORi,
                                                  Exhibit B
                                                     Page 5                                                         Page 7
 1 · · · · · · · · · · · · Bowen
·1·                                                           ·1·
                                                               1 · · · · · · · · · · · · Bowen
 2 ·to
·2· to the firm?                                              ·2·
                                                               2 ·attached
                                                                  attached first amendment to stipulation and
 3 · · · · A.
·3·        A.· · Sure or KBT.                                 ·3·
                                                               3 ·release,"
                                                                  release," that would involve documents, for
 4 · · · · Q.
·4·        Q.· · Yeah, I'll never remember that.              ·4·
                                                               4 ·example,
                                                                  example, of e-mail of either drafting this thing
 5 ·Let's
·5· Let's go with Kasowitz, but you can refer to it as        ·5·
                                                               5 ·or
                                                                  or circulating it for signature.
                                                                                            signature.· And in our view
·6· KBT if you prefer.
 6 ·KBT                                                       ·6·
                                                               6 ·that's
                                                                  that's irrelevant.
·7·
 7 · · · ·So
          So you have a subpoena in front of you?             ·7·
                                                               7 · · · · Q.
                                                                         Q.· · Why is that irrelevant in your view?
·8·
 8 · · · · A.
           A.· · I do.                                        ·8·
                                                               8 · · · · A.
                                                                         A.· · It's irrelevant because it has
·9·        Q.· · If you can turn to Exhibit A.
 9 · · · · Q.                                                 ·9·
                                                               9 ·nothing
                                                                  nothing to do with identifying assets that belong
10 · · · · A.
10·         A.· · Yes.                                        10· ·to
                                                              10   to Orly Genger or assets that are to be paid to
11· · · · · Q.
11          Q.· · And, specifically, the document             11· ·Orly
                                                              11   Orly Genger.
12 ·request
12·  request on subject matters?                              12· · · · · Q.
                                                              12          Q.· · And has Kasowitz served any written
13 · · · · A.
13·         A.· · Yes.                                        13· ·objections
                                                              13   objections in response to the subpoena?
14 · · · · Q.
14·         Q.· · Do you see numbers one through nine?        14
                                                              14· · · · · A.
                                                                          A.· · No.
                                                                                 No.· We are interposing the
15 · · · · A.
15·         A.· · Correct.                                    15   objections orally.
                                                              15· ·objections
16 · · · · Q.
16·         Q.· · Did you undertake a search on behalf        16          Q.· · So why don't we go through and you
                                                              16· · · · · Q.
17 ·of
17·  of the firm to see what documents you had?               17   can tell me what specifically are your objections?
                                                              17· ·can
18·
18 · · · · A.
            A.· · Yes.                                             Let's start with No. 1 -- if any.
                                                              18· ·Let's
                                                              18
19 · · · · Q.
19·         Q.· · And can you describe that search or         19· · · · · A.
                                                              19          A.· · Well, we object to it as overbroad
20
20· ·that
     that process?                                            20· ·and
                                                              20   and irrelevant because, again, to the extent the
21· · · · · A.
21          A.· · I made a reasonable inquiry and also        21· ·firm
                                                              21   firm has any knowledge of any agreements where
22· ·used
22   used my own intimate knowledge of the firm's role        22   Orly Genger owes money or is a debtor, it's
                                                              22· ·Orly
23   in connection with all things Genger.
23· ·in                                                       23
                                                              23· ·irrelevant
                                                                   irrelevant to property that -- or assets that she
24
24· · · · · Q.
            Q.· · And you have produced in response to        24· ·owns
                                                              24   owns or that are to be paid to her.   her.· So it's
25
25· ·that
     that one document entitled, "First Amendment to          25· ·beyond
                                                              25   beyond the scope of Article 52.
                                                     Page 6                                                           Page 8
 1 · · · · · · · · · · · · ·Bowen
·1·                         Bowen                           1 · · · · · · · · · · · · Bowen
                                                           ·1·
 2 · Settlement Agreement and Release"; is that
·2·                                                         2 · · · ·On
                                                           ·2·       On the other hand, if there are documents or
 3 · correct?
·3·                                                        ·3·
                                                            3 ·agreements
                                                               agreements that reflect assets owned by Orly
 4 · · · · ·A.·
·4·         A. · Correct.
                   Correct.· And I think that's            ·4·
                                                            4 ·Genger
                                                               Genger or that are to be paid to Orly Genger, that
 5 · responsive to Request No. 4.
·5·                                                        ·5·
                                                            5 ·would
                                                               would be responsive and we think relevant and we
·6·               MR. DELLAPORTAS:
 6 · · · · · · · ·MR. DELLAPORTAS:· Okay.  Okay.· So let's ·6·
                                                            6 ·undertook
                                                               undertook a search for that and there are none.
 7 · · · · · mark that as Kasowitz Exhibit 2.
·7·                                                        ·7·
                                                            7 · · · · Q.
                                                                      Q.· · Okay.
                                                                              Okay.· Number 2. 2.· Do you have
·8·               (Exhibit 2 was so marked for
 8 · · · · · · · ·(Exhibit                                 ·8· objections to No. 2?
                                                            8 ·objections
 9 · · · · · identification.)
·9·                                                         9 · · · · A.
                                                           ·9·        A.· · No.
                                                                             No.· I think that's completely
10   BY MR. DELLAPORTAS:
10· ·BY                                                    10· ·responsive.·
                                                           10   responsive. That states, quote, "All documents
11           Q. · So, other than this, you have no
11· · · · · ·Q.·                                           11   concerning any property held by or debts owed to
                                                           11· ·concerning
12
12· · responsive documents?                                12   Orly Genger."
                                                           12· ·Orly    Genger."· We -- the firm has no documents
13           A. · That's correct.
13· · · · · ·A.·                                           13· ·responsive
                                                           13   responsive to that, but we interpose no objection
14           Q. · Was anything withheld on privilege
14· · · · · ·Q.·                                           14
                                                           14· ·to
                                                                to that.
15
15· · grounds?                                             15· · · · · Q.
                                                           15          Q.· · Okay.
                                                                               Okay.· What about No. 3?·3? Any
16           A. · Yes and no.
16· · · · · ·A.·             no.· Excuse me.               16· ·objections
                                                           16   objections to that?
17
17· · · · · Yes and no, because the primary objection is   17
                                                           17· · · · · A.
                                                                       A.· · "All documents relating to the
18· · relevance, although some documents that we deemed 18
18                                                              settlement agreement -- " Right.
                                                           18· ·settlement
19
19· · irrelevant would also be privileged or at least      19· · · · ·Well,
                                                           19         Well, we object to you using the phrase
20· · some of them are.
20                                                         20· ·"Orly
                                                           20   "Orly Settlement Agreement" to define that because
21
21· · · · · ·Q.·
             Q. · And when you say the primary             21· ·it's
                                                           21   it's misleading and confusing.·
                                                                                          confusing. It's not an Orly
22· · objection, where were those objections interposed?
22                                                         22· ·Settlement
                                                           22                     Agreement.· What you are referring to
                                                                Settlement Agreement.
23· · · · · ·A.·
23           A. · We can go through them all, but if       23· ·is
                                                           23   is a settlement agreement between the AG Group and
24· · you take No. 4 as an example, "All documents
24                                                         24   the Trump group and it's usually referred to as
                                                           24· ·the
25· · concerning the attached stipulation and the
25                                                         25· ·the
                                                           25   the "AG/Trump Settlement Agreement."


         ESQUOSIBu i,
                                                   Exhibit B
                                                        Page 9                                                               Page 11
 1 · · · · · · · · · · · · Bowen
·1·                                                                    1 · · · · · · · · · · · · Bowen
                                                                      ·1·
 2 · · · ·And
·2·       And because of that agreement or, quote,                    ·2·
                                                                       2 ·existed.·
                                                                          existed. And we did search for such documents,
·3· unquote, "all documents relating to that
 3 ·unquote,                                                          ·3·
                                                                       3 ·but
                                                                          but I can attest, on behalf of the firm, there ae
 4 ·agreement,"
·4· agreement," has nothing to do with property owned                 ·4·
                                                                       4 ·no
                                                                          no such documents in our possession, custody, or
 5 ·by
·5· by Orly Genger or property or assets to be paid to                ·5· control.
                                                                       5 ·control.
 6 ·Orly
·6· Orly Genger.
            Genger.· That entire request, at least                    ·6·
                                                                       6 · · · · Q.
                                                                                 Q.· · Let's go to No. 6.
                                                                                                        6.· Any objections to
·7· Subpart A, is irrelevant.
 7 ·Subpart                                                            7 ·that?
                                                                      ·7· that?
·8·        Q.· · Why in your -- I'm sorry.
 8 · · · · Q.                       sorry.· I didn't                  ·8·
                                                                       8 · · · · A.
                                                                                 A.· · Quote, "all accounts, statements for
·9·
 9 ·mean
    mean to cut you off.                                              ·9·
                                                                       9 ·any
                                                                          any escrow accounts related to the" -- what you
10· · · · · A.
10          A.· · Okay.
                   Okay.· Subpart B, "any escrow                      10· ·call
                                                                      10   call the "Orly Settlement Agreement."
11   accounts, arrangements, to the extent that it was
11· ·accounts,                                                        11
                                                                      11· · · · ·Again,
                                                                                 Again, the same objection as misleading,
12   for the benefit of Orly Genger" meaning the escrow
12· ·for                                                              12
                                                                      12· ·intentionally
                                                                           intentionally so, but the AG/Trump Settlement
13· ·assets
13   assets belong to her or are to be paid to her, we                13· ·Agreement.·
                                                                      13   Agreement. If there were account statements for
14   deem that relevant and would produce responsive
14· ·deem                                                             14· ·escrow
                                                                      14   escrow accounts that reflected assets owned by
15· ·documents
15   documents if any, but I can attest today that                    15· ·Orly
                                                                      15   Orly or to be paid to Orly Genger, we would
16· ·there
16   there are none.                                                  16· ·produce
                                                                      16   produce those, but I can attest that we're not,
17         And the same with Subsection C, "any
17· · · · ·And                                                        17   you know, we're not in custody, possession, or
                                                                      17· ·you
18   promissory notes issued thereunder."
18· ·promissory                   thereunder."· So if there           18
                                                                      18· ·control
                                                                           control of any such accounts.
19
19· ·were
     were any promissory notes in the possession,                     19· · · · ·In
                                                                      19         In fact, I don't mind telling you that we
20· ·custody,
20   custody, or control of Kasowitz that were payable                20· ·are
                                                                      20   are not in possession, custody, or control of any
21   to Orly Genger or reflected assets that she owns
21· ·to                                                               21· ·account
                                                                      21   account statements or any escrow accounts relating
22· ·or
22   or that are due to be paid to her, we'd deem that                22· ·to
                                                                      22   to the AG/Trump Settlement Agreement, period.
23· ·responsive
23   responsive and would produce any documents if any.               23· · · · · Q.
                                                                      23                  Okay.· Number 7.
                                                                                  Q.· · Okay.            7.· Do you have any
24   But I can attest here today that we are in
24· ·But                                                              24· ·objection
                                                                      24   objection to that?
25· ·possession
25   possession of none; no such documents.                           25· · · · · A.
                                                                      25          A.· · Quote, "All documents concerning any

                                                            Page 10                                                            Page 12
 1 · · · · · · · · · · · · Bowen
·1·                                                                    1 · · · · · · · · · · · · Bowen
                                                                      ·1·
·2·
 2 · · · · Q.
           Q.· · Okay.
                   Okay.· We'll circle back to that.                   2 ·indemnity
                                                                      ·2· indemnity demands and/or indemnity payments made
·3· Let's move on.
 3 ·Let's             on.· Let's go through the list first.           ·3·
                                                                       3 ·under                             agreement."· The same
                                                                          under the Orly settlement agreement."
 4 · · · · A.
·4·        A.· · Okay.
                  Okay.· Number 4, I have already spoke                4 ·objection
                                                                      ·4· objection as using that phrase to be potentially
·5·
 5 ·about
    about unless you want me to reiterate it.                          5 ·misleading.
                                                                      ·5· misleading.
·6·        Q.· · So you have given us the first
 6 · · · · Q.                                                         ·6·       We read that as referring to the AG/Trump
                                                                       6 · · · ·We
 7 ·amendment
·7· amendment and the stipulation itself, but you                      7 ·Agreement.·
                                                                      ·7· Agreement. It is kind of a vague, ambiguous
·8·
 8 ·haven't
    haven't given us any documents related to what you                ·8·
                                                                       8 ·objection      there.· I'm not really sure what you are
                                                                          objection there.
·9·
 9 ·are
    are interposing and irrelevance objection?                         9 ·asking.·
                                                                      ·9· asking. Maybe you can clarify that today, but I
10 · · · · A.
10·         A.· · Correct.                                            10   can say we're not aware of any -- the firm is not
                                                                      10· ·can
11 · · · · Q.
11·         Q.· · Number 5?                                           11   aware of indemnity demands and/or indemnity
                                                                      11· ·aware
12·
12 · · · · A.
            A.· · Which states, quote, "All agreements                12· ·payments
                                                                      12   payments related to the AG/Trump Settlement
13·
13 ·as
     as to the past, present, or future disposition of                13
                                                                      13· ·Agreement
                                                                           Agreement period.
14·
14 ·any
     any settlement proceeds under the Orly settlement                14
                                                                      14· · · · ·But
                                                                                 But we would deem, if we were aware or had
15·
15 agreement," close quote.
    ·agreement,"                                                      15 such documents and they reflected Orly's assets or
                                                                      15· ·such
16·
16 · · · ·Again,
           Again, we object to that phrase Orly                       16· ·assets
                                                                      16   assets to be paid to Orly, we would deem that
17·
17 ·settlement
     settlement agreement as misleading and potentially               17   relevant and responsive.
                                                                      17· ·relevant
18·
18 ·misleading
     misleading and potentially false.                                18         But like I said, I can go beyond that and
                                                                      18· · · · ·But
19·
19 · · · ·But
           But if you are referring to the AG/Trump                   19· ·say
                                                                      19   say we are not aware of any indemnity demands,
     Settlement Agreement, which we think you are, if
20· ·Settlement
20                                                                    20   period. But that is subject to you clarifying
                                                                      20· ·period.·
21   there were agreements that reflected assets owned
21· ·there                                                            21   what you really meant by that.
                                                                      21· ·what                             that.· I may be
22· ·by
22   by Orly or to be paid to Orly under that                         22
                                                                      22· ·misinterpreting
                                                                           misinterpreting that.
23· ·settlement
23   settlement agreement or in relation to that                      23· · · · · Q.
                                                                      23          Q.· · We will come back to that, let's just
     settlement agreement, that's relevant in our view
24· ·settlement
24                                                                    24   get through our list.
                                                                      24· ·get
25· ·and
25   and we would produce such documents if any                       25· · · · ·Number
                                                                      25         Number 8.     8.· Any objections to that?


          ESQUOSIBu i,
                                                        Exhibit B
                                                      Page 13                                                         Page 15
 1 · · · · · · · · · · · · Bowen
·1·                                                              1 · · · · · · · · · · · · Bowen
                                                                ·1·
 2 · · · · A.
·2·        A.· · Quote, "All payments made to any                2 · · · · Q.
                                                                ·2·        Q.· · Let's go back to No. 7, because that
 3 ·person
·3· person or entity pursuant to the Orly Settlement            ·3· one, I think, you asked for clarification on?
                                                                 3 ·one,
 4 ·Agreement."·
·4· Agreement." The same objection as intentionally              4 · · · · A.
                                                                ·4·        A.· · Correct.
 5 ·misleading
·5· misleading by referring to it as the "Orly                  ·5·        Q.· · Have you read the -- what you refer
                                                                 5 · · · · Q.
 6 ·Settlement
·6· Settlement Agreement" it is the AG Group/Trump              ·6· to as the AG/Trump Settlement Agreement?
                                                                 6 ·to
    Group Settlement Agreement.
 7 ·Group
·7·                                                              7 · · · · A.
                                                                ·7·        A.· · Only in part and a long time ago.
 8 · · · ·With
·8·       With that understanding, if we had records,           ·8·
                                                                 8 · · · · Q.
                                                                           Q.· · Okay.
                                                                                   Okay.· Are you aware that there are
 9 ·meaning
·9· meaning the firm, of payments to Orly or that were           9 ·two
                                                                ·9· two promissory notes that were issued pursuant to
10   to be paid to Orly in relationship to that -- in
10· ·to                                                         10· ·the
                                                                10   the Trump Group -- AG/Trump Group Settlement
11   relation to that particular settlement agreement,
11· ·relation                                                   11   Agreement for $7.5 million each?
                                                                11· ·Agreement
12   but this is also subsumed under your first
12· ·but                                                        12
                                                                12· · · · · A.
                                                                            A.· · There are promissory notes by the
13   request, those documents, in our view, would be
13· ·request,                                                   13   Trump Group if I am remembering correctly, yes.
                                                                13· ·Trump
14   responsive and relevant and we would produce them,
14· ·responsive                                                 14
                                                                14· · · · · Q.
                                                                            Q.· · Okay.
                                                                                    Okay.· And those payments, to the
15   if any.
15· ·if                                                         15· ·best
                                                                15   best of your knowledge, have not been made yet;
16         To the extent that you are asking about
16· · · · ·To                                                   16· ·correct?
                                                                16   correct?
17 other people that -- that are not Orly or that
17· ·other                                                      17
                                                                17· · · · · A.
                                                                            A.· · To the best of the firm's knowledge
18   don't reflect assets owned by her or to be paid to
18· ·don't                                                      18· ·--
                                                                18   -- I mean, the firm had no knowledge of that
19   her, we would object that that is beyond the scope
19· ·her,                                                       19
                                                                19· ·whatsoever.
                                                                     whatsoever.
20   of Article 52 and irrelevant and not responsive.
20· ·of                                                         20· · · · · Q.
                                                                20                  Okay.· Do you recall in reading the
                                                                            Q.· · Okay.
21         Having said all of that, on behalf of the
21· · · · ·Having                                               21· ·agreement
                                                                21   agreement that the Trumps have certain rights to
22   firm, I can attest that there are -- the firm is
22· ·firm,                                                      22· ·deduct
                                                                22   deduct defense costs and other related legal costs
23   in possession of no records whatsoever of any
23· ·in                                                         23   for indemnification and whatnot?
                                                                23· ·for
24 payments made under this AG/Trump Settlement
24· ·payments                                                   24
                                                                24· · · · · A.
                                                                            A.· · Correct, yes.
25   Agreement.
25· ·Agreement.                                                 25· · · · · Q.
                                                                25          Q.· · From those ultimate payments of $15
                                                      Page 14                                                          Page 16
 1 · · · · · · · · · · · · Bowen
·1·                                                              1 · · · · · · · · · · · · Bowen
                                                                ·1·
 2 · · · · Q.
·2·        Q.· · Lastly, No. 9, "All non privileged              2 ·million?
                                                                ·2· million?
·3·
 3 ·communications
    communications regarding any of the forgoing                 3 · · · · A.
                                                                ·3·        A.· · That's my understanding, yes.
 4 ·subjects."
·4· subjects."                                                   4 · · · · Q.
                                                                ·4·        Q.· · Okay.
·5·
 5 · · · · A.
           A.· · Everything I said previously would              5 · · · · A.
                                                                ·5·        A.· · And when I say "my" I mean on behalf
·6·
 6 ·apply
    apply to that.                                                  of the firm.
                                                                 6 ·of
                                                                ·6·
·7·        Q.· · Incorporate all of your prior
 7 · · · · Q.                                                    7 · · · · Q.
                                                                ·7·                Yeah.· I'll just -- everything from
                                                                           Q.· · Yeah.
·8·
 8 ·objections?
    objections?                                                  8 ·this
                                                                ·8· this point forward, I will have an understanding
 9 · · · · A.
·9·        A.· · Right.
                  Right.· Obviously, you're -- you're            9 ·ifif you say "my" you mean the firm and if I say
                                                                ·9·
10·
10 ·subpoenaing
     subpoenaing a law firm that represents Orly                       "you" I mean the firm.
                                                                10· ·"you"
                                                                10
11   Genger. Every single one of these requests could
11· ·Genger.·                                                   11
                                                                11· · · · · A.
                                                                            A.· · If there are any singular pronouns, I
12 ·impinge
12·  impinge upon privilege; so it could be the case            12     mean, I'm speaking with the royal we.
                                                                12· ·mean,
13·
13 ·that
     that there are e-mails and other types of                  13          Q.· · Yeah.
                                                                13· · · · · Q.      Yeah.· I'll assume the royal we
14·  documents that would be attorney-client privilege
14 ·documents                                                   14     unless you specify other words and you can assume
                                                                14· ·unless
15·
15 ·and
     and work-product privilege, and we're not                  15     from me the royal we unless I specify you
                                                                15· ·from
16·
16 ·undertaking
     undertaking to do a log because we think that is           16     personally?
                                                                16· ·personally?
17·
17 ·overly
     overly burdensome and bordering on harassment.             17
                                                                17· · · · · A.
                                                                            A.· · Understood.
18·
18 · · · ·And
           And when you subpoena a law firm that                18
                                                                18· · · · · Q.
                                                                            Q.· · So with that clarification, do you
19·
19 ·represents
     represents a person that you are adverse to, I             19     have any documents responsive to that demand?
                                                                19· ·have
20· ·assume
20   assume you're expecting a lot of it to be                  20· · · · · A.
                                                                20          A.· · Well, with that clarification, the
21· ·privileged.
21   privileged.                                                21     firm is unaware of any documents relating to those
                                                                21· ·firm
22
22· · · · · Q.
            Q.· · So, other than what you have just             22     two promissory notes or the Trump Group's claim of
                                                                22· ·two
23· ·stated,
23   stated, does Kasowitz have any further objections          23· ·offset
                                                                23     offset on promissory notes that relate to assets
24   to Nos. 1 through 9?
24· ·to                                                         24     owned by Orly or to be paid to Orly.
                                                                24· ·owned
25· · · · · A.
25          A.· · I don't think so.                             25
                                                                25· · · · · Q.      Okay.· So you have intentionally
                                                                            Q.· · Okay.


         ESQUOSIBu i,
                                                   Exhibit B
                                                           Page 17                                                             Page 19
 1 · · · · · · · · · · · · Bowen
·1·                                                                   1 · · · · · · · · · · · · Bowen
                                                                     ·1·
·2· narrowed the request to your view of anything
 2 ·narrowed                                                         ·2·
                                                                      2 ·disposition
                                                                          disposition of the $15 million?
                                                                                                      million?· I'm sorry,
·3·
 3 ·that's
    that's relating to payments to be made to Orly?                  ·3·
                                                                      3 ·Mr.
                                                                          Mr. Hirschman?
 4 · · · · A.
·4·        A.· · Or that reflects assets she owns.                    4 · · · · A.
                                                                     ·4·        A.· · I understood you meant Mr. Hirschman.
·5·
 5 · · · · Q.      Okay.· And why in your view would
           Q.· · Okay.                                                5 · · · ·Well,
                                                                     ·5·       Well, I'm not going to get into any
 6 ·indemnity
·6· indemnity demands by the Trump Group not relate to               ·6·
                                                                      6 ·methodology
                                                                          methodology that I used in preparing for the
·7· any assets owned by Orly or to be paid to Orly?
 7 ·any                                                              ·7·
                                                                      7 ·deposition
                                                                          deposition because that's privileged work product.
 8 · · · · A.
·8·        A.· · You are dealing with the scope of the               ·8·
                                                                      8 ·II am testifying under oath that I made a
 9 ·firm's
·9· firm's understanding of this, so with that caveat,               ·9·
                                                                      9 ·reasonable
                                                                          reasonable inquiry and a reasonable search.   search.· And
10·
10 ·the
     the payments that are due under the AG/Trump                    10· ·your
                                                                     10    your question was -- I'm sorry.·
                                                                                                          sorry. I lost your
11 ·Settlement
11·  Settlement Agreement, and under those two                       11
                                                                     11· ·question.
                                                                           question.
12 ·promissory
12·  promissory notes, are to the AG Group and not to                12
                                                                     12· · · · · Q.
                                                                                 Q.· · In deciding not to produce documents
13·  Orly.
13 ·Orly.                                                            13· ·responsive
                                                                     13    responsive to the subpoena on the ground that they
14 · · · · Q.
14·         Q.· · Okay.                                              14· ·do
                                                                     14    do not relate to payments ultimately to be made to
15·         A.· · If there is some arrangement within
15 · · · · A.                                                        15· ·Orly
                                                                     15    Orly Genger, did the firm inquire with its
16·
16 ·the
     the AG Group that allocates any portion of the                  16· ·partner,
                                                                     16    partner, Mr. Hirschman, to confirm that in fact
17 ·payments
17·  payments to Orly, the firm is unaware of it.                    17    none of the $15 million will ultimately be paid to
                                                                     17· ·none
18·         Q.· · Is the firm aware of any arrangement
18 · · · · Q.                                                        18· ·Orly
                                                                     18    Orly Genger?
19·  with respect to the payment of the remaining
19 ·with                                                             19· · · · · A.
                                                                     19          A.· · Well, without specifying what
20· ·proceeds
20   proceeds at all?                                                      methodology I used to gather information
                                                                     20· ·methodology
                                                                     20
21
21· · · · · A.
            A.· · My hesitation in answering that                    21· ·responsive
                                                                     21    responsive to this subpoena, and to make decisions
22   question is that it may be impinging on privileged
22· ·question                                                        22· ·about
                                                                     22    about what is and is not responsive, I can testify
23   information. To the extent that we have that
23· ·information.·                                                         that to firm's understanding and to the firm's
                                                                     23· ·that
                                                                     23
24   information, it would be in the attorney-client
24· ·information,                                                    24    knowledge, none of that money belongs to or is to
                                                                     24· ·knowledge,
25   relationship with Orly.
25· ·relationship            Orly.· And I'm not at liberty to        25· ·be
                                                                     25    be paid to Orly Genger.

                                                         Page 18                                                         Page 20
 1 · · · · · · · · · · · · Bowen
·1·                                                                  ·1·
                                                                      1 · · · · · · · · · · · · Bowen
 2 ·waive
·2·  waive privilege, so I would assert privilege as to              ·2·
                                                                      2 · · · · Q.
                                                                                Q.· · And is your position driven by the
·3·  that question on behalf of Orly Genger as the
 3 ·that                                                             ·3·
                                                                      3 ·fact
                                                                         fact that on the face of the agreement it says
 4 ·owner
·4·  owner of the privilege.                                         ·4·
                                                                      4 ·that
                                                                         that the money is to be paid to something called
·5·
 5 · · · · Q.
           Q.· · Well, you declined to produce                       ·5·
                                                                      5 ·the
                                                                         the "AG Group"?
·6·
 6 ·documents
     documents responsive to our requests on the ground              ·6·
                                                                      6 · · · · A.
                                                                                A.· · I don't understand your question.
 7 ·that
·7·  that Kasowitz affirmatively takes the position                  ·7·
                                                                      7 · · · · Q.
                                                                                Q.· · What is the basis of your
 8 that there is no arrangement that Orly will get
·8· ·that                                                            ·8·
                                                                      8 ·understanding
                                                                         understanding that none of the money is to be paid
 9 ·any
·9·  any of that money.
                      money.· Do I understand that                   ·9·
                                                                      9 ·to
                                                                         to Orly Genger?
10·   correctly?
10 ·correctly?                                                       10· · · · · A.
                                                                     10          A.· · The basis for the firm's
11 · · · · A.
11·         A.· · No.
                   No.· You misstated my testimony.                  11· ·understanding
                                                                     11   understanding is the knowledge, institutional
12 ·It's
12·   It's not that we affirmatively understand that                 12· ·knowledge,
                                                                     12   knowledge, that we have based on our review of
13 ·Orly
13·   Orly is not getting any of that money, it's that               13· ·documents,
                                                                     13   documents, some of which are privileged, and my
14 ·the
14·   the Kasowitz has no information.                               14· ·reasonable
                                                                     14   reasonable inquiry of the lawyers at the firm that
15·         Q.· · Does that include Mr. Hirschman when
15 · · · · Q.                                                        15· ·have
                                                                     15   have been involved in the Genger matter since the
16·   you say, "Kasowitz has no information"?
16 ·you                                                              16   firm was originally involved.
                                                                     16· ·firm
17 · · · · A.
17·         A.· · Well, Mr. Hirschman is Orly Genger's               17· · · · ·And
                                                                     17         And if you are asking me did we make some
18 ·spouse,
18·   spouse, so he may have information qua spouse, but             18· ·kind
                                                                     18   kind of interpretation and are we just basing this
19·   not as a partner in the firm.
19 ·not                          firm.· And I frankly don't          19· ·on
                                                                     19   on the interpretation of one document, the answer
20    know what is in his head.
20· ·know                                                            20· ·is
                                                                     20   is no.
21
21· · · · · Q.      Okay.· So nobody in -- in making the
            Q.· · Okay.                                              21· · · · · Q.
                                                                     21          Q.· · Okay.
                                                                                         Okay.· And circling back to my
22· ·decision
22    decision not to produce documents responsive to                22· ·question:·
                                                                     22   question: Did anyone inquiry of Mr. Hirschman
23· ·this
23    this request on the ground that Orly wasn't                    23· ·about
                                                                     23   about that?
24    getting any of the money, nobody asked
24· ·getting                                                         24· · · · · A.
                                                                     24          A.· · I'm not going to answer any questions
25    Mr. Kasowitz as to his knowledge of the ultimate
25· ·Mr.                                                             25· ·about
                                                                     25   about methodology that I used on behalf of the


          ESQUOSIBu i,
                                                       Exhibit B
                                                          Page 21                                                       Page 23
·1·
 1 · · · · · · · · · · · · Bowen                                     1 · · · · · · · · · · · · ·Bowen
                                                                    ·1·                         Bowen
·2·
 2 ·firm
    firm to be prepared to answer questions today                    2 · Kasowitz 3.
                                                                    ·2·
·3·
 3 ·because
    because that's a protected work product.· product. But I am      3 · · · · · · · ·(Exhibit
                                                                    ·3·               (Exhibit 3 was so marked for
 4 ·telling
·4· telling you and attesting under oath that I made                 4 · · · · · identification.)
                                                                    ·4·
·5·
 5 ·reasonable
    reasonable inquiry.inquiry.· I don't mind telling you that       5 ·BY
                                                                    ·5·  BY MR. DELLAPORTAS:
·6· reasonable inquiry would involve communications
 6 ·reasonable                                                      ·6·          Q. · So if you look on the opening
                                                                     6 · · · · ·Q.·
 7 ·with
·7· with Mr. Hirschman.                                             ·7·
                                                                     7 · paragraph, there is the description of the AG
·8·
 8 · · · · Q.
            Q.· · Is Mr. Hirschman currently a partner              ·8·
                                                                     8 · Group.·
                                                                          Group. Do you see that?
·9· in the firm?
 9 ·in                                                              ·9·
                                                                     9  · ·      A. · Yes.
                                                                            · · ·A.·
10· · · · · A.
10           A.· · Yes.                                             10· · · · · ·Q.·
                                                                    10           Q. · When you refer to the AG Group are
11· · · · · Q.
11           Q.· · Is he an equity partner?                         11
                                                                    11· · you -- what you are referring to is consistent
12
12· · · · · A.
             A.· · I don't know what you mean by that.              12
                                                                    12· · with this definition?
     I'm not sure what that means at my firm.
13· ·I'm
13                                                 firm.· Now I'm   13           A. · Yes.
                                                                    13· · · · · ·A.·
14·
14 ·speaking
     speaking personally, not on behalf of the firm.                14           Q. · And so the definition has the AG
                                                                    14· · · · · ·Q.·
15· ·The
15   The firm knows.                                                15· · Group including Arie Genger; is that right?
                                                                    15
16· · · · ·II did not do any reasonable inquiry on that
16                                                                  16           A. · Yes.
                                                                    16· · · · · ·A.·
17·
17 ·particular
     particular question, so I don't know the answer to             17
                                                                    17· · · · · ·Q.·
                                                                                 Q. · And Orly Genger?
18
18· ·that.
     that.                                                          18           A. · Yes.
                                                                    18· · · · · ·A.·
             Q.· · Okay.
19· · · · · Q.
19                                                                  19           Q. · And Arnold Broser?
                                                                    19· · · · · ·Q.·
20· · · · · A.
20           A.· · It's beyond the scope.                           20           A. · Yes.
                                                                    20· · · · · ·A.·
             Q.· · Well, you know, every firm organizes
21· · · · · Q.
21                                                                  21
                                                                    21· · · · · ·Q.·
                                                                                 Q. · And David Broser?
22   their partnership different from every other firm,
22· ·their                                                          22           A. · Yes.
                                                                    22· · · · · ·A.·
23· ·but
23   but in some cases the title "partner" is just a                23           Q. · And it says, "In their individual
                                                                    23· · · · · ·Q.·
24· ·title
24   title and in other cases it implies what I view as             24
                                                                    24· · capacity on behalf of all entities managed, owned
25· ·more
25   more of an actual partnership which is an                      25· · or controlled in any way by Arnold or David Broser
                                                                    25
                                                          Page 22                                                          Page 24
 1 · · · · · · · · · · · · Bowen
·1·                                                                  1 · · · · · · · · · · · · Bowen
                                                                    ·1·
 2 ·ownership,
·2· ownership, and they share the profits and what                   2 ·and
                                                                    ·2· and which are in any way relating to the subject
 3 ·have
·3· have you.you.· So I don't know how Kasowitz organizes           ·3· matter hereof."
                                                                     3 ·matter
·4·
 4 ·things,
    things, but to that extent, would you view                       4 · · · ·Do
                                                                    ·4·       Do you see that?  that?· It's lines 4 and 5?
 5 ·Mr.
·5· Mr. Hirschman as a either an equity partner or a                ·5·
                                                                     5 · · · · A.
                                                                               A.· · Yes.
                                                                                      Yes.· That's the -- you read the
·6· true partner or a profit sharing partner?
 6 ·true                                                            ·6·
                                                                     6 ·parenthetical
                                                                        parenthetical after David Broser?  Broser?· Yes.
·7·
 7 · · · · A.
           A.· · That is beyond the scope of what I'm               ·7·
                                                                     7 · · · · Q.
                                                                               Q.· · So, what entities are those?
·8· prepared to attest to on behalf of the firm. I
 8 ·prepared                                                        ·8·
                                                                     8 · · · · A.
                                                                               A.· · I have no idea.
·9·
 9 ·honestly
    honestly don't know the answer to that question.                ·9·        Q.· · You don't know any -- you don't know
                                                                     9 · · · · Q.
10·
10 · · · · Q.
            Q.· · Okay.
                    Okay.· So who, in your view, is the             10· ·the
                                                                    10   the names of any entities associated with Broser?
11   $15 million to be paid to?
11· ·$15                                                            11· · · · · A.
                                                                    11          A.· · No.
12 · · · · A.
12·         A.· · Well, the view of the firm is that                12          Q.· · Let's go back to Kasowitz 2 --
                                                                    12· · · · · Q.
13 ·the
13·  the money is to be paid into -- into, I guess, a               13· · · · · A.
                                                                    13          A.· · Okay.
14·
14 ·trust
     trust or into an escrow -- I forget how the                    14          Q.· · -- which is the first amendment.
                                                                    14· · · · · Q.
15 ·wording
15·  wording works -- into an escrow that's to be held              15· · · · · A.
                                                                    15          A.· · Right.
16 ·by
16·  by me personally and in -- I shouldn't say                     16· · · · · Q.
                                                                    16          Q.· · What are the circumstances by which
17 ·personally,
17·  personally, but me in my capacity as partner with              17   this came about?
                                                                    17· ·this
18·
18 ·the
     the Kasowitz firm.   firm.· But the disposition of that        18· · · · · A.
                                                                    18          A.· · I'm not sure that's within the scope
19 ·money,
19·  money, once -- if it is ever received -- is up to              19· ·of
                                                                    19   of your subpoena, but I'm willing to give you some
20
20· ·the
     the AG Group.                                                  20
                                                                    20· ·leeway.
                                                                         leeway.
21
21· · · · · Q.
            Q.· · When you say, "the AG Group" what do              21· · · · · Q.
                                                                    21          Q.· · I think there is a whole category.
22   you mean by that?
22· ·you                                                            22· · · · ·Well,
                                                                    22         Well, all documents concerning any property
23· · · · · A.
23          A.· · Well, the AG Group is defined in the              23· ·--
                                                                    23   -- it's No. 4. 4.· So you can answer, you can object,
24   AG/Trump Settlement Agreement.
24· ·AG/Trump                                                       24· ·but
                                                                    24   but that's my question.
25          Q.· · Let's go ahead and mark that as
25· · · · · Q.                                                      25· · · · · A.
                                                                    25          A.· · Well, I object that it's outside the



Q ESQUOSIBu i,
                                                      Exhibit B
                                                            Page 25                                                               Page 27
 1 · · · · · · · · · · · · Bowen
·1·                                                                    1 · · · · · · · · · · · · Bowen
                                                                      ·1·
·2·
 2 ·scope
     scope of the subpoena.
                         subpoena.· Your authority is to look         ·2· right. I don't -- its
                                                                       2 ·right.·                it's beyond the scope.
 3 ·for
·3·  for assets that belong to Orly Genger or that are                 3 · · · · Q.
                                                                      ·3·        Q.· · Well, letslet's say they all get on the
 4 ·to
·4·  to be paid to her.  her.· I don't see how the context of          4 ·phone
                                                                      ·4· phone with you.   you.· Let's take out writing.
 5 ·this
·5·  this first amendment has anything to do with that                 5 · · · · A.
                                                                      ·5·        A.· · What is the question?
 6 ·for
·6·  for the reasons we just discussed.                                6 · · · · Q.
                                                                      ·6·        Q.· · Is it correct that the only way you
 7 · · · · Q.
·7·        Q.· · Yet you produced it.                                 ·7· will release the proceeds is if you are instructed
                                                                       7 ·will
 8 · · · · A.
·8·        A.· · Yes.
                  Yes.· Yes, we did because you                       ·8·
                                                                       8 ·by
                                                                          by all four of those individuals to do so in the
·9·
 9 specifically asked for it and you produced a copy
    ·specifically                                                      9 ·same
                                                                      ·9· same manner?
10 ·to
10·   to us but it was unsigned so we gave you the                    10· · · · · A.
                                                                      10          A.· · No, that is not correct.
11 ·executed
11·   executed copy.                                                  11
                                                                      11· · · · · Q.
                                                                                  Q.· · How is it incorrect?
12 · · · · Q.
12·         Q.· · Okay.
                    Okay.· And you would agree --                     12· · · · · A.
                                                                      12          A.· · There is no understanding that the
            A.· · Just so its
13 · · · · A.
13·                           it's perfectly clear that you           13   firm is aware of that its
                                                                      13· ·firm                         it's a majority vote or a
14 ·have
14·   have the operative document.                                    14   consensus vote or anything like that.
                                                                      14· ·consensus                                  that.· Its
                                                                                                                             It's
15·
15 · · · · Q.
            Q.· · Okay.
                    Okay.· And you would agree with me,               15· ·whatever
                                                                      15   whatever -- whatever the agreement there is in and
16 ·wouldn't
16·   wouldn't you, that this document contemplates an                16   among the members of AG Group, the firm has no
                                                                      16· ·among
17 ·eventually
17·   eventually payment of up to $15 million to you;                 17
                                                                      17· ·knowledge
                                                                           knowledge of that.
18·
18 ·correct?
      correct?                                                        18· · · · · Q.
                                                                      18          Q.· · Is the AG Group a corporation?
19 · · · · A.
19·         A.· · No.                                                 19· · · · · A.
                                                                      19          A.· · I have no idea.
20
20· · · · · Q.
            Q.· · No?
                    No?· What does it do?· do? You tell me.           20          Q.· · A trust?
                                                                      20· · · · · Q.
21
21· · · · · A.
            A.· · It is a mechanism for payment under                 21· · · · · A.
                                                                      21          A.· · I have no knowledge.
22    the AG/Trump Settlement Agreement that goes into
22· ·the                                                              22          Q.· · LLC?
                                                                      22· · · · · Q.
23· ·an
23    an escrow account that would be set up by me                    23· · · · · A.
                                                                      23          A.· · No knowledge.
24    and/or the Kasowitz firm per direction from the AG
24· ·and/or                                                           24
                                                                      24· · · · · Q.
                                                                                  Q.· · When you say you are going to take
25
25· ·Group.
      Group.                                                          25· ·instructions
                                                                      25   instructions from the AG Group, how is that going
                                                           Page 26                                                                Page 28
·1·
 1 · · · · · · · · · · · · Bowen                                       1 · · · · · · · · · · · · Bowen
                                                                      ·1·
 2 · · · · Q.
·2·        Q.· · And so when you say, "direction by                   ·2·
                                                                       2 ·to
                                                                          to be communicated to you?
 3 ·the
·3· the AG Group," what would you consider to be                       3 · · · · A.
                                                                      ·3·        A.· · I think that's beyond the scope of
·4·
 4 ·direction
    direction by the AG Group?                                         4 ·this
                                                                      ·4· this deposition and beyond the scope of your
 5 · · · · A.
·5·        A.· · I don't know how else to describe                     5 ·authority
                                                                      ·5· authority under Article 52.   52.· With that objection,
·6·
 6 ·what
    what I just described.                                                and without waiving that objection, I'm really not
                                                                       6 ·and
                                                                      ·6·
·7·
 7 · · · · Q.
           Q.· · Let's assume a year from now $15                      7 ·sure
                                                                      ·7· sure how to answer that question.
·8·
 8 ·million
    million comes in.      in.· What will it take for you to           8 · · · ·How
                                                                      ·8·       How would that be communicated to me.
·9·
 9 ·make
    make a payment to anyone of that $15 million?                      9 · · · · Q.
                                                                      ·9·        Q.· · Look, in a few days we are going to
10· · · · · A.
10          A.· · It would take direction from the AG                 10   go before a judge, just to be frank.
                                                                      10· ·go                                    frank.· The judge is
11
11· ·Group.
     Group.                                                           11   going to want to know about this $15 million.
                                                                      11· ·going                                           million.· You
12
12· · · · · Q.
            Q.· · Meaning what?                                       12   are the escrow agent for the $15 million.
                                                                      12· ·are                                        million.· Clearly
13· · · · · A.
13          A.· · Meaning direction from the members of               13· ·you
                                                                      13   you know the circumstances under which you would
14·
14 ·the
     the AG Group.                                                    14   release the $15 million, so why don't you just
                                                                      14· ·release
            Q.· · Meaning Arie Genger, Orly Genger, and
15· · · · · Q.
15                                                                    15   share this with me now so that you don't
                                                                      15· ·share
16· ·the
16   the two Brosers?                                                 16· ·unnecessarily
                                                                      16   unnecessarily annoy the federal judge?
17·
17 · · · · A.
            A.· · That's how it's defined to the firm's               17
                                                                      17· · · · · A.
                                                                                  A.· · Is that a question?
18· ·understanding
18   understanding in the relevant documents.                         18          Q.· · Its
                                                                      18· · · · · Q.              suggestion.· I've asked
                                                                                          It's a suggestion.
19· · · · · Q.
19                  Okay.· So, the only way you will
            Q.· · Okay.                                               19   several questions and you have been very
                                                                      19· ·several
20· ·release
20   release the proceeds at some -- if such proceeds                 20   disingenuous. Why don't you just try to answer
                                                                      20· ·disingenuous.·
21· ·should
21   should come in the future -- is from a written                   21   them.
                                                                      21· ·them.
22   instrument signed by Arie Genger, Orly Genger,
22· ·instrument                                                       22
                                                                      22· · · · · A.
                                                                                  A.· · Look.
                                                                                         Look.· I don't understand why you are
23· ·Arnold
23   Arnold Broser and David Broser?                                  23   making this into a hostile, ad hominem attack on
                                                                      23· ·making
24
24· · · · · A.
            A.· · I don't know if there is a                          24   me.
                                                                      24· ·me.
25   requirement for a written instrument.
25· ·requirement                       instrument.· It may be         25          Q.· · I'm not making an ad hominem on you.
                                                                      25· · · · · Q.


          ESQUOSIBu i,
                                                        Exhibit B
                                                             Page 29                                                             Page 31
 1 · · · · · · · · · · · · Bowen
·1·                                                                     1 · · · · · · · · · · · · Bowen
                                                                       ·1·
·2·
 2 · · · · A.
           A.· · I'm speaking on behalf of the firm.                    2 · · · · Q.
                                                                       ·2·        Q.· · What does that mean?
·3·
 3 ·II have --                                                          3 · · · · A.
                                                                       ·3·        A.· · I don't know how else to explain it
 4 · · · · Q.
·4·        Q.· · You are saying you have $15 million                    4 ·to
                                                                       ·4· to you.
·5·
 5 ·and
     and you --                                                                   Q.· · What does it mean?
                                                                        5 · · · · Q.
                                                                       ·5·
·6·
 6 · · · · A.
           A.· · Excuse me.   me.· Let me finish.                       6 · · · · A.
                                                                       ·6·        A.· · What do you not understand about it?
 7 · · · · Q.
·7·        Q.· · -- have no idea how it is going to.                    7 · · · · Q.
                                                                       ·7·        Q.· · Tell me what it means to be at the
·8· Do you understand how this is going to look when
 8 ·Do                                                                  8 ·direction
                                                                       ·8· direction of the AG Group?
·9·
 9 ·the                         transcript?· I'm trying to
     the judge sees this transcript?                                    9 · · · · A.
                                                                       ·9·        A.· · Well, first of all I object that this
10·
10 ·help
      help because I don't want -- I don't need to make                10· ·is
                                                                       10   is outside the scope of your subpoena.
                                                                                                                subpoena.· If you had
11·
11 ·unnecessary
      unnecessary motions.motions.· I'm just trying to collect         11· ·a
                                                                       11   a basis to say that some of that money is either
12 ·some
12·   some money here.     here.· I'm not trying to burden the         12   belongs to Orly Genger or is payable to Orly
                                                                       12· ·belongs
13·
13 ·court.
      court.                                                           13· ·Genger,
                                                                       13   Genger, you can make that showing and we can have
14 · · · · A.
14·         A.· · You interrupted my answer.answer.· You spoke         14
                                                                       14· ·that
                                                                            that discussion.
15·
15 ·over
      over me so that the court reporter couldn't take                 15          Q.· · Well, I think we have a document
                                                                       15· · · · · Q.
16·
16 ·down
      down what I was saying.                                          16   here --
                                                                       16· ·here
17 · · · · Q.
17·         Q.· · Knock yourself out.                                  17
                                                                       17· · · · · A.
                                                                                   A.· · We'll probably have to -- excuse me.
18 · · · · A.
18·         A.· · I'm not going to engage in this kind                 18   I'm in the middle of my answer.
                                                                       18· ·I'm
19·
19 ·ofof argumentative behavior.·
                               behavior. I thought that we were        19          Q.· · Okay.
                                                                       19· · · · · Q.
      going to be here as two professionals talking in a
20· ·going
20                                                                     20· · · · · A.
                                                                       20          A.· · We'll probably have to litigate that,
      professional way.
21· ·professional
21                       way.· You have immediately devolved           21   but as of right now I see that outside of the
                                                                       21· ·but
22    into your normal mode of behavior, which is ad
22· ·into                                                              22   scope of your authority under Article 52 and
                                                                       22· ·scope
      hominem attack and unreasonable speeches on the
23· ·hominem
23                                                                     23· ·outside
                                                                       23   outside the scope of this subpoena.
24
24· ·record.
      record.                                                          24         However, without waiving that objection, I'm
                                                                       24· · · · ·However,
25· · · · ·Everything
25         Everything you said I disagree with.   with.· I have        25   willing to give you some latitude which is what I
                                                                       25· ·willing

                                                            Page 30                                                                   Page 32
 1 · · · · · · · · · · · · Bowen
·1·                                                                     1 · · · · · · · · · · · · Bowen
                                                                       ·1·
·2· been very clear about the scope of which I'm
 2 ·been                                                                2 ·said
                                                                       ·2·  said and I'm willing to describe to you the firm's
·3· prepared to answer and the scope within which we
 3 ·prepared                                                           ·3·  understanding of how this mechanism works.
                                                                        3 ·understanding
 4 ·think
·4· think your subpoena is authorized.                                  4 · · · · Q.
                                                                       ·4·        Q.· · So please proceed.
·5·
 5 · · · ·If
          If you want to continue this, you must deal                   5 · · · · A.
                                                                       ·5·        A.· · Well, I have already told you that
 6 ·with
·6· with me civilly.·
                 civilly. If you do that again, I'm going              ·6·
                                                                        6 ·the
                                                                            the AG Group has to give direction about how the
·7·
 7 ·to
    to leave and then you can explain to the federal                    7 ·money
                                                                       ·7·  money is disbursed after it hits the escrow
·8·
 8 ·judge
    judge and you can go look at the ethical rules,                     8 account held by the firm.
                                                                       ·8· ·account
 9 ·the
·9· the professional rules which require you to be                     ·9·        Q.· · Uh-huh.
                                                                        9 · · · · Q.
10 ·civil,
10·  civil, why it was you weren't able to complete                    10
                                                                       10· · · · · A.
                                                                                   A.· · You asked me how is that direction
11 ·this
11·  this deposition.                                                  11· ·going
                                                                       11    going to be communicated.
                                                                                               communicated.· My response is, on
12 · · · · Q.
12·          Q.· · I have been perfectly --                            12    behalf of the firm, however the AG Group wants to
                                                                       12· ·behalf
13·
13 · · · · A.A.· · Do you want to continue?                            13· ·communicate
                                                                       13    communicate it.      it.· It can be in writing, it can be a
14 · · · · Q.
14·          Q.· · I have been perfectly civil with you.               14    phone call.·
                                                                       14· ·phone      call. It would have to be something that
15 ·Your
15·  Your answers, frankly, are an embarrassment.                      15· ·could
                                                                       15    could be documented I would assume just to, you
16 · · · · A.
16·          A.· · Don't characterize my answers.                      16· ·know,
                                                                       16    know, discharge our recordkeeping responsibilities
17 ·That's
17·  That's not being civil.·              question.· If you
                             civil. Ask a question.                    17    to show the flow of the money and, you know, 1099s
                                                                       17· ·to
18·
18 ·have
     have objections to my answers, you can proceed.                   18· ·and
                                                                       18    and whatnot.
19 · · · · Q.
19·          Q.· · Please testify as to under -- what                  19
                                                                       19· · · · ·And
                                                                                  And then you are asking me who can speak on
20· ·circumstances
20   circumstances you will release the proceeds                       20    behalf of the AG Group whether it has to be all
                                                                       20· ·behalf
21· ·pursuant
21   pursuant to the document where you are the escrow                 21· ·four
                                                                       21    four in consensus, whether it has to be a majority
22
22· ·agent?
     agent?                                                            22· ·vote,
                                                                       22    vote, whether somebody else can speak on behalf of
23· · · · · A.
23           A.· · I have already testified.
                                     testified.· This is               23· ·the
                                                                       23    the AG group and my answer is:          is:· We don't have any
24
24· ·asked
     asked and answered -- I'll interpose that                         24    information about any agreements between the AG
                                                                       24· ·information
25· ·objection
25   objection -- at the direction of the AG Group.                    25· ·Group.·
                                                                       25    Group. We're not aware that there is any dispute


          ESQUOSIBu i,
                                                        Exhibit B
                                                       Page 33                                                            Page 35
 1 · · · · · · · · · · · · Bowen
·1·                                                               1 · · · · · · · · · · · · Bowen
                                                                 ·1·
·2·
 2 ·among
    among the members of the AG Group, that there is              2 ·this
                                                                 ·2· this document?
·3·
 3 ·any
    any agreement among the AG Group about who can                3 · · · · A.
                                                                 ·3·        A.· · Well, the trump Group signed Exhibit
·4·
 4 ·direct
    direct the money and who can't direct the money               4 ·2,
                                                                 ·4· 2, the members of the Trump Group did, so yes.
·5·
 5 ·maybe.·
    maybe. If that -- maybe that will become an issue             5 · · · · Q.
                                                                 ·5·        Q.· · Were new notes issued pursuant to
·6·
 6 ·down
    down the road but we are not aware of it.                    ·6· this document?
                                                                  6 ·this
·7·        Q.· · Are you aware of anyone who is
 7 · · · · Q.                                                     7 · · · · A.
                                                                 ·7·        A.· · No.
·8·
 8 ·authorized
    authorized to speak on behalf of the AG Group?                8 · · · · Q.
                                                                 ·8·        Q.· · Promissory notes?
 9 · · · · A.
·9·        A.· · Well, my understanding is that the               9 · · · · A.
                                                                 ·9·        A.· · I think there were amendments.
                                                                                                          amendments.· It
10·  members of the AG are reflected in Exhibit 3,
10 ·members                                                      10
                                                                 10· ·might
                                                                      might have been a supplemental amendment.  amendment.· I don't
11 ·these
11·  these four individual people, and then the                  11   recall. It just reflects the same information
                                                                 11· ·recall.·
12·
12 ·entities
     entities as you have pointed out. out.· I'm not aware       12   that's in this amendment.
                                                                 12· ·that's
13·
13 ·of
     of any issue about who the spokesperson for the             13· · · · · Q.
                                                                 13          Q.· · I'm sorry.·
                                                                                          sorry. Can you just read that
14 ·group
14·  group can be.                                               14   back.
                                                                 14· ·back.
15·
15 · · · ·If
           If you are asking me can I identify who the           15· · · · · A.
                                                                 15          A.· · I will explain.
                                                                                            explain.· If you read Exhibit
16·
16 ·spokesperson
     spokesperson for the group is, the answer is no.            16   2 you will see that it's making amendments about
                                                                 16· ·2
17 ·We're
17·  We're not aware that a spokesperson has been                17   the direction of how the Trump group is to route
                                                                 17· ·the
18·
18 ·designated.·
     designated. We're not aware that it's an issue.             18
                                                                 18· ·the   money.· I believe and I'm going from memory
                                                                      the money.
19·
19 · · · · Q.
            Q.· · Well, let me ask you:
                                    you:· $15 million            19   here, that the note itself -- the originally
                                                                 19· ·here,
20· ·comes
20   comes in, Arie Genger calls you up and says, I'm            20· ·issued
                                                                 20   issued note -- refereed to Watell.
21   speaking on behalf of the AG Group, will you send
21· ·speaking                                                    21         That there was either a supplemental
                                                                 21· · · · ·That
22   him the money?
22· ·him                                                         22· ·attachment
                                                                 22   attachment to the note or an amendment to the note
23
23· · · · · A.
            A.· · I can't really answer that question.           23   that substituted Kasowitz firm, me, for Watell.
                                                                 23· ·that
     It's a hypothetical.
24· ·It's
24           hypothetical.· I'm not -- again, I think            24   Any changes to the note are changes that you see
                                                                 24· ·Any
25· ·it's
25   it's outside the scope of the subpoena so I'll              25· ·reflected
                                                                 25   reflected here.

                                                      Page 34                                                                   Page 36
 1 · · · · · · · · · · · · Bowen
·1·                                                               1 · · · · · · · · · · · · Bowen
                                                                 ·1·
·2·
 2 ·object
    object on that basis, but in the spirit of giving             2 · · · · Q.
                                                                 ·2·             Q.· · And Kasowitz was in possession of the
 3 ·you
·3· you some latitude so that you have some                      ·3·
                                                                  3 ·old
                                                                      old notes?
 4 ·transparency
·4· transparency into this arrangement at least as far            4 · · · · A.
                                                                 ·4·             A.· · The answer to that is no.
·5·
 5 ·as
    as the firm is aware, the answer is maybe yes,               ·5·
                                                                  5 · · · · Q.   Q.· · What about the new notes? notes?· Or the
·6·
 6 ·maybe
    maybe no.   no.· I mean, if we don't hear from the other     ·6·
                                                                  6 ·amended
                                                                      amended notes?
·7·
 7 ·members
    members of the group that there is some                       7 · · · · A.
                                                                 ·7·             A.· · Yes.
·8·
 8 ·dissension,
    dissension, then the answer would be that we would           ·8·
                                                                  8  ·  ·  ·  ·  Q.· · You haven't produced those?
                                                                                 Q.
·9·
 9 ·follow
    follow that direction, hypothetically speaking.               9 · · · · A.
                                                                 ·9·             A.· · No.
10·         Q.· · If I ask that question for Orly
10 · · · · Q.                                                    10· · · · · Q.
                                                                 10               Q.· · Why haven't you produced those?
11 ·Genger,
11·  Genger, would you give the same answer?                     11
                                                                 11· · · · · A.   A.· · Because we don't see it within the
12·
12 · · · · A.
            A.· · If Orly Genger called up speaking on           12· ·scope
                                                                 12      scope of the subpoena or the scope of your -- the
13·
13 ·behalf
     behalf of the AG Group?·Group? Yes, the same answer.        13      wording.
                                                                 13· ·wording.
14·
14 · · · · Q.
            Q.· · What about Arnold Broser?                      14
                                                                 14· · · · · Q.   Q.· · And the reason?
15·
15 · · · · A.
            A.· · Same answer.                                   15·
                                                                 15    ·  ·  ·  · A.
                                                                                  A.· · If you want it, I will take it under
16 · · · · Q.
16·         Q.· · David Broser?                                  16
                                                                 16· ·advisement.·
                                                                        advisement. I mean, we gave you the executed
17 · · · · A.
17·         A.· · Same answer.                                   17      version of the first amendment because you gave it
                                                                 17· ·version
18·
18 · · · · Q.
            Q.· · Has any money been received pursuant           18· ·to
                                                                 18                unsigned.· In the spirit of full
                                                                        to us unsigned.
19·
19 ·to
     to this document?                                           19· ·transparency,
                                                                 19     transparency, we wanted you to have the document
20· · · · · A.
20          A.· · No.                                            20     that shows that that's the operative agreement so
                                                                 20· ·that
21· · · · · Q.
21          Q.· · This Kasowitz 2?                               21
                                                                 21· ·you
                                                                        you don't have any confusion about it.
22· · · · · A.
22          A.· · No.                                            22
                                                                 22· · · · · Q.   Q.· · And in your view, why were the
23· · · · · Q.
23                  Okay.· Have there been any
            Q.· · Okay.                                          23· ·amended
                                                                 23     amended subordinated notes production of the
24
24· ·communications
     communications with members of the Trump Group              24
                                                                 24· ·amendment
                                                                        amendment subordinated notes beyond the scope of
25· ·about
25   about potential receipt of this money pursuant to           25· ·the
                                                                 25     the subpoena?


         ESQUOSIBu i,
                                                   Exhibit B
                                                       Page 37                                                           Page 39
 1 · · · · · · · · · · · · Bowen
·1·                                                               1 · · · · · · · · · · · · Bowen
                                                                 ·1·
·2·
 2 · · · · A.
           A.· · Because it doesn't reflect assets                2 · · · · Q.
                                                                 ·2·        Q.· · Well, has the AG Group shared its
·3·
 3 ·owned
    owned by Orly or to be paid to Orly.                         ·3·
                                                                  3 ·intention
                                                                      intention as to how, if the money is received, it
·4·
 4 · · · · Q.
           Q.· · Why not?                                         4 ·intends
                                                                 ·4·  intends to direct you to disburse it?
·5·
 5 · · · · A.
           A.· · I don't know what you mean "why not,"            5 · · · · A.
                                                                 ·5·        A.· · No.
                                                                                   No.· Other than it's our
·6·
 6 ·it
    it doesn't.                                                   6 ·understanding,
                                                                 ·6·  understanding, again, based on communications that
 7 · · · · Q.
·7·        Q.· · Well, because it's to be paid to a               7 ·II can't parse out, that Orly Genger has no claim
                                                                 ·7·
·8·
 8 ·quote,
    quote, unquote, group of which Orly is one member;           ·8·
                                                                  8 ·to
                                                                      to any of that money nor is any of that money
·9·
 9 ·correct?
    correct?                                                     ·9·  being paid to her.
                                                                  9 ·being
10 · · · · A.
10·         A.· · Well, your statement that she is a             10· · · · · Q.
                                                                 10          Q.· · What is your understanding based on?
11   member of the AG Group is correct.
11· ·member                                                      11
                                                                 11· · · · · A.
                                                                             A.· · I already explained to you that I
12·
12 · · · · Q.
            Q.· · And the notes are to paid to the AG            12    can't parse out what communications that's based
                                                                 12· ·can't
13·
13 ·Group;
     Group; correct?                                             13· ·on
                                                                 13    on because some are privileged and some are not.
14·
14 · · · · A.
            A.· · No.
                   No.· They are to be paid at the               14    And it's just -- it's an impossibility to try and
                                                                 14· ·And
15·
15 ·direction
     direction of the AG Group.                                  15    make that kind of fine distinction, but it
                                                                 15· ·make
16·
16 · · · · Q.       Okay.· And the AG Group is not in
            Q.· · Okay.                                          16    involved communications with our client and it
                                                                 16· ·involved
17·
17 ·itself
     itself some sort of corporation or partnership as           17    involved communications with the members of the AG
                                                                 17· ·involved
18·
18 ·far          know.· It's not some sort of legal entity;
     far you know.                                               18    Group.
                                                                 18· ·Group.
19·
19 ·correct?
     correct?                                                    19· · · · · Q.
                                                                 19                  Okay.· Is Arnold Broser a client of
                                                                             Q.· · Okay.
20· · · · · A.
20          A.· · The firm has no information about              20    the firm with respect to this matter?
                                                                 20· ·the
21· ·that.
21   that.                                                       21
                                                                 21· · · · · A.
                                                                             A.· · Not with respect to the Gengers, no.
22· · · · · Q.
22          Q.· · Okay.
                    Okay.· But to the best of your               22          Q.· · With respect to anything else?
                                                                 22· · · · · Q.
23· ·knowledge,
23   knowledge, you're not aware of any legal entity             23· · · · · A.
                                                                 23          A.· · No.
                                                                                    No.· Well, I don't know.
24· ·created
24   created that's known as the AG Group?                       24          Q.· · That you are aware?
                                                                 24· · · · · Q.
25· · · · · A.
25          A.· · The firm is not.                               25· · · · · A.
                                                                 25          A.· · Well, I -- I don't know.

                                                      Page 38                                                              Page 40
·1·
 1 · · · · · · · · · · · · Bowen                                  1 · · · · · · · · · · · · Bowen
                                                                 ·1·
·2·
 2 · · · · Q.
           Q.· · Okay.
                   Okay.· So we have notes to be paid at          2 · · · · Q.
                                                                 ·2·        Q.· · In which you, Michael Bowen, are
·3·
 3 ·the
    the direction of a group of which Orly is one                ·3·
                                                                  3 ·aware?
                                                                     aware?
·4·
 4 ·member
    member and yet you are taking the position that               4 · · · · A.
                                                                 ·4·        A.· · Well, I'm not really here testifying
·5·
 5 ·that
    that is not, in any way, relevant to that process            ·5·
                                                                  5 ·on
                                                                      on my behalf to try and move this along. along.· I can
·6·
 6 ·by
    by which we seek to identify assets potentially              ·6·
                                                                  6 ·say
                                                                      say that it's without the scope of the subpoena so
·7·
 7 ·payable
    payable to Orly Genger herself?                              ·7·
                                                                  7 ·II didn't do any reasonable inquiry trying to
·8·
 8 · · · · A.
           A.· · That's correct because as I testified            8 ·figure
                                                                 ·8· figure out if the firm represents the Brosers in
·9·
 9 ·earlier,
    earlier, it is the firm's understanding that there            9 ·any,
                                                                 ·9· any, you know, any other matter totally unrelated
10·
10 ·is
     is no -- there is no arrangement that any amount            10    to this.
                                                                 10· ·to  this.· I have no knowledge of that.that.· I guess,
11· ·of
11   of that money is to be paid to Orly or that she             11    just to help you, I will volunteer in my
                                                                 11· ·just
12·
12 ·owns
     owns or has any claims to any amount of that                12    individual capacity, I have to idea.
                                                                 12· ·individual
13·
13 ·money.
     money.                                                                  Q.· · Let me just limit it to this.
                                                                 13· · · · · Q.
                                                                 13
14·
14 · · · · Q.
            Q.· · What is the firm's understanding as            14    Limited to this, Arnold Broser is not a client of
                                                                 14· ·Limited
15·
15 ·to
     to how that money is to be disbursed if received?           15    the firm?
                                                                 15· ·the
16·
16 · · · · A.
            A.· · It's up to the AG Group.·
                                    Group. It has                16· · · · · A.
                                                                 16          A.· · That's correct.
17·
17 ·nothing
     nothing to do with any kind of ownership claim by           17
                                                                 17· · · · · Q.
                                                                             Q.· · And what about David Broser?
18·
18 ·Orly.
     Orly.                                                       18· · · · · A.
                                                                 18          A.· · Same answer.
19·
19 · · · · Q.
            Q.· · Has the AG Group shared that                   19· · · · · Q.
                                                                 19          Q.· · What about Arie Genger?
20· ·understanding
20   understanding with Kasowitz?                                20· · · · · A.
                                                                 20          A.· · Arie Genger is a little more
21· · · · · A.
21          A.· · That's the firm's understanding.
                                    understanding.· I'm          21· ·complicated
                                                                 21    complicated because we -- the firm has appeared on
22· ·not
22   not going to try and parse out what part of that            22    his behalf in some of his litigations involving
                                                                 22· ·his
23· ·may
23   may be protected by privilege and what part of it           23· ·disputes
                                                                 23    disputes with Sagi Genger, who may or may not be
24· ·is
24   is coming through third party communications.
                                       communications.· I'm      24· ·related
                                                                 24    related to this settlement agreement because it's
25· ·not
25   not in a position to do that.                               25· ·so
                                                                 25    so convoluted.·
                                                                           convoluted. I don't know the answer to that.


         ESQUOSIBu i,
                                                   Exhibit B
                                                       Page 41                                                                      Page 43
 1 · · · · · · · · · · · · Bowen
·1·                                                                        1 · · · · · · · · · · · · Bowen
                                                                          ·1·
·2·
 2 · · · · Q.
           Q.· · With respect to this settlement                           2 ·privilege
                                                                          ·2· privilege with, and you said, "Orly and maybe
·3·
 3 ·agreement,
     agreement, you are not able tell me whether the                       3 ·Arie."·
                                                                          ·3· Arie." What I'd like for you to do is to identify
·4·
 4 ·firm
     firm believes it has a privileged attorney-client                     4 ·for
                                                                          ·4· for me any communications you have had with anyone
·5·
 5 ·relationship
     relationship with Arie Genger?                                        5 ·who
                                                                          ·5· who is not Orly Genger or Arie to the extent you
 6 · · · · A.
·6·        A.· · That's correct.
                            correct.· I'd have to look                        are maintaining a privileged relationship with him
                                                                           6 ·are
                                                                          ·6·
 7 ·into
·7·  into that.                                                            7 ·with
                                                                          ·7· with respect to this matter with regard to the
·8·
 8 · · · · Q.
           Q.· · And the reason I ask is because you                          ultimate disposition of the $15 million?
                                                                           8 ·ultimate
                                                                          ·8·
·9·
 9 declined to answer certain questions with regard
    ·declined                                                              9 · · · · A.
                                                                          ·9·        A.· · I can't answer that question because
10·
10 ·toto your knowledge of the ultimate disposition o                     10· ·you
                                                                          10   you -- you made some misstatements in there about
11· ·these
11    these proceeds on privileged grounds.                               11   what I have said just moments ago.
                                                                          11· ·what                                  ago.· So I can't
12·
12 · · · ·So,
           So, when you make that objection, are you                      12   adopt your long preamble and now, because you
                                                                          12· ·adopt
13·
13 ·specifically
      specifically speaking of Orly's privilege or are                    13
                                                                          13· ·interrupted
                                                                               interrupted me when I tried to correct you, I
14·
14 ·you
      you speaking also of a potential privilege with                     14   don't remember what it was you were saying that it
                                                                          14· ·don't
15·
15 ·Arie?
      Arie?                                                               15   was mistaken.
                                                                          15· ·was
16 · · · · A.
16·         A.· · Well, I haven't declined to answer                      16
                                                                          16· · · · · Q.
                                                                                      Q.· · I can do without the preamble.
17·
17 ·anything.·
      anything. I have answered all of your questions.                    17
                                                                          17· · · · · A.
                                                                                      A.· · I'd like to correct the preamble.
18·
18 ·II have interposed objections that constrain the                      18          Q.· · You can read it back and make any
                                                                          18· · · · · Q.
19 ·information
19·   information that I can provide.                                     19· ·corrections
                                                                          19   corrections you want.
20· · · · ·It
20         It is certainly the case that we represent                     20· · · · · · · · (Readback of prior question.)
                                                                          20
21· ·Orly
21    Orly Genger in all aspects of her dispute --                        21
                                                                          21· · · · · · · · THE WITNESS:
                                                                                                    WITNESS:· So you are mistaken in
22· ·disputes,
22    disputes, plural, with Sagi Genger, and certainly                   22           saying that I'm constrained from telling
                                                                          22· · · · · ·saying
23    in connection with the AG/Trump Group Settlement
23· ·in                                                                   23           you the basis for the understanding. I
                                                                          23· · · · · ·you
      Agreement so that prohibits me from divulging
24· ·Agreement
24                                                                        24
                                                                          24· · · · · ·told
                                                                                       told you the basis for the understanding.
25· ·communications
25    communications that we have had with members of                     25           You didn't ask to get into the
                                                                          25· · · · · ·You

                                                                Page 42                                                               Page 44
 1 · · · · · · · · · · · · Bowen
·1·                                                                        1 · · · · · · · · · · · · Bowen
                                                                          ·1·
 2 ·the
·2·  the AG Group to come to conclusions or the                            2 · · · · ·communications
                                                                          ·2·          communications that -- the substance of
 3 ·understanding
·3·  understanding that we have.       have.· It's not really              3 · · · · ·the
                                                                          ·3·         the communications that the firm has had,
 4 ·conclusions,
·4·  conclusions, its    it's really just our understanding.               4 · · · · ·II presume the question is with each member
                                                                          ·4·
·5·        Q.· · So you are declining or you feel
 5 · · · · Q.                                                              5 · · · · ·of
                                                                          ·5·         of the AG Group on that topic, and my
·6·  constrained not to identify communications with
 6 ·constrained                                                            6 · · · · ·answer
                                                                          ·6·         answer to that is:
 7 ·any
·7·  any of the four members of the AG Group?        Group?· Is that       7 · · · · · · Because of the privilege, I cannot
                                                                          ·7·
·8· ·what
 8 what      I understood        your   last answer  to mean?             ·8·          parse out which information came from
                                                                           8 · · · · ·parse
·9·
 9 · · · · A.
           A.· · I can't parse out how we came to the                                  which member of the AG Group, or how many
                                                                           9 · · · · ·which
                                                                          ·9·
10· ·understanding
10    understanding based on who told us what, because                    10· · · · · ·discussions
                                                                          10            discussions we had over what period of
11    some of that is privileged and I'm not going to
11· ·some                                                                 11
                                                                          11· · · · · ·time
                                                                                        time or who had these discussions on
12    give you unprivileged communications so you can
12· ·give                                                                 12            behalf of the firm.
                                                                          12· · · · · ·behalf            firm.· That's not within the
      deduce privileged information.
13· ·deduce
13                                                                        13            scope of preparing for this deposition so
                                                                          13· · · · · ·scope
14
14· · · · · Q.
            Q.· · Well, let's put aside what I can                        14
                                                                          14· · · · · ·II don't have that information at my
15    deduce and not deduce.
15· ·deduce                    deduce.· You have made a statement         15            fingertips.
                                                                          15· · · · · ·fingertips.
16    that Kasowitz believes that none of the $15
16· ·that                                                                 16· · · · · · · And then, on top of that, there are
                                                                          16
17    million will ultimately be paid to Orly.
17· ·million                                      Orly.· I have           17            privilege concerns because some of that
                                                                          17· · · · · ·privilege
18    asked you the basis for that understanding and you
18· ·asked                                                                18            information certainly came from Orly
                                                                          18· · · · · ·information
19· ·said
19           it's -- you're constrained by the privilege
      said its                                                            19            Genger who is a client and some came from
                                                                          19· · · · · ·Genger
20    from answering it.
20· ·from                     it.· I have asked who that                                Arie Genger who may be a client for these
                                                                          20· · · · · ·Arie
                                                                          20
21    privilege is with --
21· ·privilege                                                            21
                                                                          21· · · · · ·purposes.·
                                                                                        purposes. I'm not clear on that on behalf
22
22· · · · · A.
            A.· · I've got to correct you.                                22            of the firm.
                                                                          22· · · · · ·of        firm.· That would take further
23· · · · · Q.
23          Q.· · Hold on.   on.· Let me finish and then you              23
                                                                          23· · · · ·   investigation on my part.
                                                                                       ·investigation
24    can correct everything I said that is wrong.
24· ·can                                                                  24
                                                                          24· · · · · Q.
                                                                                       Q.· · Let me just limit it to the Brosers.
25         I've asked you the basis for who you had the
25· · · · ·I've                                                           25   What communications have you had with Brosers with
                                                                          25· ·What



           ESQUOSIBu i,
                                                           Exhibit B
                                                         Page 45                                                                Page 47
 1 · · · · · · · · · · · · Bowen
·1·                                                                  1 · · · · · · · · · · · · ·Bowen
                                                                    ·1·                         Bowen
·2·
 2 ·respect
    respect to the ultimate disposition of the                       2 · last summer, in 2017.
                                                                    ·2·                          2017.· It certainly predates that
·3·
 3 ·proceeds?
    proceeds?                                                        3 · so it's a series of communications that goes back
                                                                    ·3·
 4 · · · · A.
·4·        A.· · Other than telling you that there                   4 · many years.
                                                                    ·4·
·5·
 5 ·were
    were communications with the Brosers between the                 5 · · · · ·Q.·
                                                                    ·5·         Q. · When you say, "many years" what is
·6·
 6 ·Brosers
    Brosers and the firm on that topic I cannot get                  6 · the start of that?
                                                                    ·6·
 7 ·into
·7· into details of the communications.
                             communications.· That's not             7 · · · · ·A.·
                                                                    ·7·         A. · When was the trial that we did in
·8·
 8 ·available
    available to me.                                                 8 · front of Judge Jaffe
                                                                    ·8·
 9 · · · · Q.
·9·        Q.· · Why can't you?                                      9 · · · · ·Q.·
                                                                    ·9·         Q. · In 2015?
10 · · · · A.
10·         A.· · That's not something that I prepared              10           A. · Yeah, so it started in that time
                                                                    10· · · · · ·A.·
11   in anticipation of the testimony today.
11· ·in                                    today.· I did not        11
                                                                    11· · period to the present.
12 ·see
12·  see it within the scope of the subpoena or                     12           Q. · So who does have a claim to those
                                                                    12· · · · · ·Q.·
     relevant to your inquiry.
13 ·relevant
13·                                                                 13
                                                                    13· · assets if not Orly? Orly?· To those proceeds if not
14 · · · · Q.
14·         Q.· · Why did you not see it within the                 14
                                                                    14· · Orly?
15·
15 ·scope
     scope of the subpoena?                                         15           A. · Well, since it's at the control of
                                                                    15· · · · · ·A.·
16 · · · · A.
16·         A.· · The question is:
                                 is:· Did the firm have             16
                                                                    16· · the AG Group, I think the AG Group would have that
17 ·an
17·  an understanding that anything relating to the                 17    understanding. The firm does not.
                                                                    17· · understanding.·
18·
18 ·settlement
     settlement agreement or the $15 million notes, you             18                 (Recess taken.)
                                                                    18· · · · · · · · ·(Recess
19 ·know,
19·  know, minus whatever setoffs the Trump Group is                19   BY MR. DELLAPORTAS:
                                                                    19· ·BY
20· ·going
20                 claim. And that payment mechanism, if
     going to claim.·                                               20           Q. · I'm going to just clarify one of your
                                                                    20· · · · · ·Q.·
21   anything related to that has a relationship to or
21· ·anything                                                       21
                                                                    21· · prior answers.
22   assets owned by Orly or assets to be paid to Orly,
22· ·assets                                                         22           A. · Sure.
                                                                    22· · · · · ·A.·
23   and the firm's understanding is that it does not.
23· ·and                                                            23           Q. · When you say that Orly Genger has no
                                                                    23· · · · · ·Q.·
24
24· · · · ·So
           So how the firm came to that understanding               24
                                                                    24· · claim    to the payments made under the note, are you
25· ·and
25   and what goes into that understanding and what                 25
                                                                    25· · saying that the money -- that the money is going

                                                          Page 46                                                         Page 48
 1 · · · · · · · · · · · · Bowen
·1·                                                                  1 · · · · · · · · · · · · ·Bowen
                                                                    ·1·                         Bowen
·2·
 2 ·other
    other people may have claims to that money or                   ·2·
                                                                     2 · to AG Group, and beyond that you don't know what
 3 ·don't
·3· don't have claims to that money, all of that is                 ·3·
                                                                     3 · they plan to do with it, or are you saying that
 4 ·irrelevant
·4· irrelevant to us and irrelevant to your subpoena.               ·4·
                                                                     4 · you have knowledge that the AG Group will not be
·5·
 5 · · · ·Once
           Once the firm has the understanding that it              ·5·
                                                                     5 · transmitting any of that to Orly Genger?
·6·
 6 ·is
    is not an asset of Orly and it's not payable to                             A. · The latter.
                                                                     6 · · · · ·A.·
                                                                    ·6·
 7 ·Orly,
·7· Orly, that answers your question.                                           Q. · Okay.
                                                                     7 · · · · ·Q.·
                                                                    ·7·
·8·        Q.· · And so even if the firm has an
 8 · · · · Q.                                                       ·8·               MR. DELLAPORTAS:
                                                                     8 · · · · · · · ·MR.     DELLAPORTAS:· I would like to
·9·
 9 ·understanding
    understanding as to whom that money is payable to,              ·9·
                                                                     9 · · · · · next mark as Kasowitz 4 a document
10 ·you're
10·   you're not going to share that with me here today?            10
                                                                    10· · · · · · entitled:
                                                                                  entitled:· "Satisfaction of Judgment"
11 · · · · A.
11·         A.· · It's payable at the direction of the              11
                                                                    11· · · · · · dated March 28, 2018.
12 ·AG
12·  AG Group, the AG Group has given us no direction               12                 (Exhibit 4 was so marked for
                                                                    12· · · · · · · · ·(Exhibit
13 ·on
13·   on where the money is to be paid.                             13
                                                                    13· · · · · · identification.)
14 · · · · Q.
14·         Q.· · How do you know that it is not                    14   BY MR. DELLAPORTAS:
                                                                    14· ·BY
15·
15 ultimately to be paid in part to Orly Genger?
    ·ultimately                                                     15
                                                                    15· · · · · ·Q.·
                                                                                 Q. · Mr. Bowen, this is a satisfaction of
16 · · · · A.
16·         A.· · Because our understanding, based on               16· · judgment in the predecessor case in which your
                                                                    16
17 ·communications
17·   communications that we have had with members of               17
                                                                    17· · firm represented Ms. Genger; correct?
18·
18 ·the
      the AG Group, Orly has no claim to any of that                18           A. · It's a 2014 case?
                                                                    18· · · · · ·A.·
19·
19 ·money
      money and none of that money is payable to her.               19           Q. · Yes.
                                                                    19· · · · · ·Q.·
20          Q.· · What's that understanding -- I'm
20· · · · · Q.                                                      20           A. · Yes.
                                                                    20· · · · · ·A.·    Yes.· That's correct.
21    sorry, when were those communications made?
21· ·sorry,                                                         21           Q. · And this payment was -- this
                                                                    21· · · · · ·Q.·
22
22· · · · · A.
            A.· · Over the course of multiple years                 22· · satisfaction was filed on March 28, 2018?
                                                                    22
23    going back to at least the day of the amendment.
23· ·going                                                          23           A. · According to the document, yes.
                                                                    23· · · · · ·A.·
24
24· ·II think even earlier than this.
                                    this.· What's the date          24                   Okay.· And the third whereas clause
                                                                                 Q. · Okay.
                                                                    24· · · · · ·Q.·
25· ·of
25        this?· June of -- no.
      of this?                no.· This is dated, I think,          25· · says that, "Whereas Orly Genger caused the
                                                                    25


          ESQUOSIBu i,
                                                      Exhibit B
                                                         Page 49                                                              Page 51
 1 · · · · · · · · · · · · Bowen
·1·                                                                 1 · · · · · · · · · · · · Bowen
                                                                   ·1·
·2· $21,005.24 to be paid on March 27, 2018."
 2 ·$21,005.24                                                     ·2·
                                                                    2 ·My
                                                                        My question is:    is:· Where did that come from?
 3 · · · · A.
·3·        A.· · I see that.                                        3 · · · · A.
                                                                   ·3·        A.· · That's a false premise.
                                                                                                      premise.· Why would
 4 · · · · Q.
·4·        Q.· · And it was signed and filed by                    ·4·
                                                                    4 ·you
                                                                        you possibly say that.
·5· Kasowitz; correct?
 5 ·Kasowitz;                                                      ·5·
                                                                    5 · · · · · · · (Laughter.)
 6 · · · · A.
·6·        A.· · Yes.                                               6 · · · · · · · Why are you laughing?
                                                                   ·6·
 7 · · · · Q.
·7·        Q.· · How did Ms. Genger make that payment?             ·7·
                                                                    7 · · · · Q.
                                                                              Q.· · Because you are being an idiot.
 8 · · · · A.
·8·        A.· · I have no knowledge.                              ·8·
                                                                    8 That's fine.
                                                                       ·That's
·9·
 9 · · · · Q.
           Q.· · Do you know where the money came                  ·9·
                                                                    9 · · · · A.
                                                                              A.· · So you just called me an idiot.
10·
10 ·from?
     from?                                                         10    Calling me an idiot in a federal deposition is
                                                                   10· ·Calling
11 · · · · A.
11·         A.· · No.                                              11
                                                                   11· ·against
                                                                         against your ethical obligations.
            Q.· · And Kasowitz doesn't know where the
12 · · · · Q.
12·                                                                12          Q.· · Can you answer the question?
                                                                   12· · · · · Q.
13·
13 ·money
     money came from?                                              13
                                                                   13· · · · · A.
                                                                               A.· · Can you acknowledge the fact that you
14 · · · · A.
14·         A.· · I don't believe so.
                                    so.· I don't believe           14· ·just
                                                                   14    just violated your ethical obligations by calling
15 ·this
15·  this went to Kasowitz.                                        15· ·me
                                                                   15    me an idiot?
16·
16 · · · · Q.
            Q.· · How did Kasowitz have the comfort                16          Q.· · Can you answer the question?
                                                                   16· · · · · Q.
17 ·level
17·  level to file a statement in federal court saying             17
                                                                   17· · · · · A.
                                                                               A.· · Do you want to retract that statement
18·
18 ·aa payment was made?                                           18· ·or
                                                                   18    or do something to try and fix the fact that you
19·
19 · · · · A.
            A.· · I don't understand your question.                19· ·just
                                                                   19    just made another ad hominem attack after I told
20· ·Are
20   Are you saying that we didn't have a reasonable               20· ·you
                                                                   20    you that I will not tolerate that?
21· ·basis
21                             statement?· Did you receive the
     basis to make that statement?                                 21
                                                                   21· · · · · Q.
                                                                               Q.· · Can you please answer the question?
22   money? Your client should know whether or not he
22· ·money?·                                                       22
                                                                   22· · · · · A.
                                                                               A.· · If you acknowledge the fact that you
23· ·received
23   received the money.  money.· We never heard any complaint     23· ·are
                                                                   23    are out of line and you retract your statement.
24
24· ·that
     that the money was not received.                              24· · · · · Q.
                                                                   24          Q.· · I will correct it:
                                                                                                     it:· Your answer was
            Q.· · What was the basis for your belief
25· · · · · Q.
25                                                                 25
                                                                   25· ·idiotic.
                                                                         idiotic.
                                                         Page 50                                                                 Page 52
 1 · · · · · · · · · · · · Bowen
·1·                                                                 1 · · · · · · · · · · · · ·Bowen
                                                                   ·1·                         Bowen
·2· that the $21,000 and so forth, was paid by Orly
 2 ·that                                                            2 · · · · ·A.·
                                                                   ·2·         A. · Fine.
                                                                                      Fine.· That's still an ad hominem
 3 ·Genger
·3· Genger on March 27, 2018?                                       3 · attack.
                                                                   ·3·  attack.· Do you think that's better?·better? Do you know
 4 · · · · A.
·4·        A.· · That's beyond the scope of your                    4 · a federal judge is going to be reviewing this
                                                                   ·4·
·5·
 5 ·subpoena,
    subpoena, number one.      one.· It's trying to invade          5 · transcript?
                                                                   ·5·  transcript?· Fine. Fine.· I will take that as your -- as
 6 ·privilege,
·6· privilege, number two.   two.· Number three, do you have        6 · your position.
                                                                   ·6·          position.· I'll make sure a federal judge
    the basis to say the money wasn't paid?·
 7 ·the
·7·                                              paid? Is what      7 · reviews this transcript.
                                                                   ·7·
·8·
 8 ·you
    you are saying is that the money was not paid?·     paid? Is    8 · · · · ·Q.·
                                                                   ·8·                 Wonderful.· Can you now answer the
                                                                               Q. · Wonderful.
    that what your claim is?
 9 ·that
·9·                                                                 9 ·
                                                                   ·9·  question?
            Q.· · Well, I'm just here to ask
10 · · · · Q.
10·                                                                10
                                                                   10· · · · · ·A.·
                                                                                A. · State your question again, please.
11   questions --
11· ·questions                                                     11           Q. · Can you read back the last question.
                                                                   11· · · · · ·Q.·
12 · · · · A.
12·         A.· · Is that implicit in your questions?              12                 (Question read back.)
                                                                   12· · · · · · · · ·(Question
            Q.· · -- not to answer questions.
13 · · · · Q.
13·                                                                13   BY MR. DELLAPORTAS:
                                                                   13· ·BY
14 · · · · A.
14·         A.· · Let me put it this way:
                                        way:· To the               14           Q. · If Kasowitz was being truthful in his
                                                                   14· · · · · ·Q.·
15 ·extent
15·  extent that you are implicit in your question of              15
                                                                   15· · representation to the federal court that Orly paid
     the claim that $21,005.24 reflected on Exhibit 4
16 ·the
16·                                                                16· · -- cause to be paid $21,000, implicit within that
                                                                   16
17 ·was
17·  was not in fact paid in full satisfaction of the              17
                                                                   17· · is that Orly at one time had access to $21,000 and
18·
18 ·judgment,
     judgment, then to the extent that that is what you            18
                                                                   18· · my question is:·    is: What is Kasowitz' knowledge with
19 ·are
19·  are saying, we -- we reject that claim.  claim.· We have      19
                                                                   19· · respect to the source of that asset?
20   no information that it was not paid.
20· ·no                                                                         A. · I can't answer that question because
                                                                   20· · · · · ·A.·
                                                                   20
21          Q.· · Implicit in my question is that if
21· · · · · Q.                                                     21
                                                                   21· · you have false premises.
                                                                                                premises.· The fact that somebody
22   Kasowitz was being truthful in his representation
22· ·Kasowitz                                                      22
                                                                   22· · has paid a judgment doesn't mean that that person
23   in federal court, then Ms. Genger, at one point in
23· ·in                                                            23
                                                                   23· · had the assets to pay the judgment.judgment.· You can ask a
24   time, during the course of this litigation, had
24· ·time,                                                         24
                                                                   24· · third party to pay the judgment.
                                                                                                       judgment.· You can obtain
25   access to $21,000 in order to make that payment.
25· ·access                                                        25
                                                                   25· · loans which means you are taking on even more debt



          ESQUOSIBu i,
                                                     Exhibit B
                                                         Page 53                                                             Page 55
 1 · · · · · · · · · · · · Bowen
·1·                                                                 1 · · · · · · · · · · · · Bowen
                                                                   ·1·
·2·
 2 ·to
     to pay the judgment.                                           2 ·I'm
                                                                   ·2· I'm here --
 3 · · · · Q.
·3·        Q.· · So which is it?                                    3 · · · · · · · (Talking over each other.)
                                                                   ·3·
 4 · · · · A.
·4·        A.· · So I don't know, but I can't answer                4 · · · · Q.
                                                                   ·4·        Q.· · That's a serious question.
·5·
 5 ·the
     the question with all of those presuppositions                 5 · · · · A.
                                                                   ·5·        A.· · -- trying to give you serious and
·6·
 6 ·that
     that you put in there, which are not necessarily               6 ·professional
                                                                   ·6· professional and careful answers on behalf of the
·7·
 7 ·true.·
     true. Leaving that aside, if your question is,                ·7· firm.
                                                                    7 ·firm.
·8·
 8 ·what
     what does the firm know about where Orly Genger               ·8·
                                                                    8 · · · · Q.
                                                                              Q.· · Okay.
                                                                                      Okay.· Well, one is them is: is:· Whose
 9 got the money to pay this judgment, this amount of
·9· ·got                                                            9 ·signature
                                                                   ·9· signature       is that  on page 2?
10·   money that is reflected in Exhibit 4, the answer
10 ·money                                                          10· · · · · A.
                                                                   10          A.· · Which exhibit?
11    is, which I think I told you before, we don't
11· ·is,                                                           11          Q.· · Kasowitz 1.
                                                                   11· · · · · Q.
12 ·know.
12·   know.                                                        12
                                                                   12· · · · · A.
                                                                               A.· · That's my signature.
13·         Q.· · That includes Mr. Hirschman?
13 · · · · Q.                           Hirschman?· He             13
                                                                   13· · · · · Q.
                                                                               Q.· · And so at the time you made this, you
14 ·doesn't
14·   doesn't know how his wife paid that judgment?                14
                                                                   14· ·had
                                                                        had no idea how Orly came to pay the $21,000?
15 · · · · A.
15·         A.· · I don't know how a spouse or the                             A.· · It's asked and answered, but I will
                                                                   15· · · · · A.
                                                                   15
16 ·information
16·   information a spouse had in relationship to a                     try and explain it again to you.
                                                                   16· ·try
                                                                   16                                    you.· The firm has no
17·   spouse. I'm not here testifying on behalf of
17 ·spouse.·                                                       17
                                                                   17· ·information
                                                                        information about the source of those funds.    funds.· It
18 ·Mr.
18·   Mr. Hirschman.
           Hirschman.· And there are spousal privileges            18· ·may
                                                                   18   may have information about the mechanism of how
19·   that may or may apply to that information.
19 ·that                                   information.· I can     19   the funds were transferred, but I did not prepare
                                                                   19· ·the
      only speak on behalf of the firm.
20· ·only
20                                                                 20   that information for today.
                                                                   20· ·that                       today.· I don't personally
21         On behalf of the firm, we have no knowledge
21· · · · ·On                                                      21   have it and I did not prepare that information for
                                                                   21· ·have
22· ·about
22    about where that money was sourced from or even              22   today, because it was not identified as a topic
                                                                   22· ·today,
23    how it was transmitted.
23· ·how               transmitted.· I guess I have to look at     23   for this deposition.
                                                                   23· ·for
24    how it was transmitted.
24· ·how               transmitted.· I may -- the firm may         24
                                                                   24· · · · ·By
                                                                              By the way, this also doesn't refer to
25    have that information.
25· ·have            information.· It was not something I          25· ·assets
                                                                   25   assets that Orly owns or that are payable to Orly.
                                                       Page 54                                                             Page 56
 1 · · · · · · · · · · · · Bowen
·1·                                                                 1 · · · · · · · · · · · · Bowen
                                                                   ·1·
·2·
 2 ·prepared
    prepared for today because you didn't identify it               2 · · · · Q.
                                                                   ·2·        Q.· · And when you say "the firm" you are
 3 ·as
·3· as a topic in your subpoena.                                    3 ·excluding
                                                                   ·3· excluding Mr. Hirschman who is a partner of the
 4 · · · ·But,
·4·       But, in any event, to suggest that Kasowitz               4 ·firm?
                                                                   ·4· firm?
·5·
 5 ·as
    as a firm is acting in bad faith because it didn't              5 · · · · A.
                                                                   ·5·        A.· · Absolutely not.
·6· have a good faith basis for filing this
 6 ·have                                                           ·6·        Q.· · So you are saying Mr. Hirschman has
                                                                    6 · · · · Q.
·7· satisfaction of judgment, on behalf of the firm, I
 7 ·satisfaction                                                    7 ·no
                                                                   ·7· no idea where that money came from?
·8· completely reject that and I think it's unethical
 8 ·completely                                                      8 · · · · A.
                                                                   ·8·                            not.· I'm speaking only on
                                                                              A.· · Absolutely not.
 9 ·and
·9· and unprofessional for you even to suggest it.                 ·9· behalf of the firm.
                                                                    9 ·behalf
10 ·That's
10·  That's my answer.                                             10          Q.· · And you understand that the firm is
                                                                   10· · · · · Q.
11
11· · · · · Q.
            Q.· · First of all, you're being                       11   comprised of its partners; correct?
                                                                   11· ·comprised
12 ·disingenuous.·
12·  disingenuous. There was no suggestion that you                12
                                                                   12· · · · · A.
                                                                               A.· · Yes.
13 ·were
13·  were acting in bad -- the firm was acting in bad              13          Q.· · Mr. Hirschman is one of its partners?
                                                                   13· · · · · Q.
14 ·faith
14·  faith in filing this piece of paper.·
                                     paper. I do think             14
                                                                   14· · · · · A.
                                                                               A.· · Yes.
15·
15 ·there
     there is a serious question in that regard with               15·
                                                                   15  · · · · Q.
                                                                               Q.· · If fact, he was the -- listed as the
16·  respect to your answers here today but we will
16 ·respect                                                        16   lead counsel with respect to the matter in which
                                                                   16· ·lead
17 ·proceed.
17·  proceed.                                                      17   the satisfaction of judgment was filed.
                                                                   17· ·the
18 · · · ·Is
18·        Is that your signature on page 2 or is that             18· · · · · A.
                                                                   18          A.· · That may be.
19 ·Mr.
19·  Mr. Hirschmann?                                               19· · · · · Q.
                                                                   19          Q.· · He is not just some random partner
20
20· · · · · A.
            A.· · Well, I will just note that, once                20   who I picked out of the website.
                                                                   20· ·who                           website.· He was actually
21   again, you are making an ad hominem attack.
21· ·again,                                                        21   the lead partner and lead attorney with respect to
                                                                   21· ·the
22
22· · · · · Q.
            Q.· · I'm clarifying an allegation you made            22   the matter that I'm now asking you about; correct?
                                                                   22· ·the
23   against me.
23· ·against                                                       23· · · · · A.
                                                                   23          A.· · Asked and answered.
24
24· · · · · A.
            A.· · You're making an ad hominem attack on            24                  Okay.· And so when you're speaking
                                                                               Q.· · Okay.
                                                                   24· · · · · Q.
25   me and you are saying I'm acting in bad faith when
25· ·me                                                            25· ·that
                                                                   25   that the firm doesn't know where this $21,000 came



Q ESQUOSIBu i,
                                                     Exhibit B
                                                           Page 57                                                         Page 59
 1 · · · · · · · · · · · · Bowen
·1·                                                                   1 · · · · · · · · · · · · ·Bowen
                                                                     ·1·                         Bowen
 2 ·from,
·2· from, are you including Mr. Hirschman in that or                 ·2·
                                                                      2 · something to that extent, which is, I think, part
·3· are you excluding Mr. Hirschman from that?
 3 ·are                                                               3 · of this 2014 proceeding, if I remember right.
                                                                     ·3·
 4 · · · · A.
·4·        A.· · Speaking on the information that is                  4 · · · · ·Q.·
                                                                     ·4·         Q. · Does Ms. Genger pay for your
 5 ·available
·5· available to the firm, qua firm, that                            ·5·
                                                                      5 · services?
                                                                          services?· Pay the firm?
 6 ·Mr.
·6· Mr. Hirschman has information available to him,                  ·6·
                                                                      6 · · · · ·A.·
                                                                                 A. · That's privileged information.
                                                                                                         information.· I'm
·7· qua spouse -- I'm not privy to that information
 7 ·qua                                                               7 · not getting into any financial arrangements
                                                                     ·7·
·8· speaking only on behalf of the firm.
 8 ·speaking                               firm.· Speaking on         8 · between Orly Genger and the firm other than to
                                                                     ·8·
·9· behalf of the firm, I'm not excluding any
 9 ·behalf                                                            9 · tell you that there is no money or assets that
                                                                     ·9·
10· ·available
10   available source of information available to the                10· · belong to her or that are payable to her in that
                                                                     10
11   firm.
11· ·firm.                                                           11
                                                                     11· · relationship.
12          Q.· · And how do you parse through, in your
12· · · · · Q.                                                       12           Q. · Can you read that back.
                                                                     12· · · · · ·Q.·
13   mind, what Mr. Hirschman knows qua firm versus qua
13· ·mind,                                                           13· · · · · · · · ·(Readback
                                                                     13                 (Readback of prior question.)
14
14· ·spouse?
     spouse?                                                         14· ·BY
                                                                     14   BY MR. DELLAPORTAS:
15· · · · · A.
15          A.· · I don't even know how to answer that               15· · · · · ·Q.·
                                                                     15           Q. · What do you mean by that?
16   question.
16· ·question.                                                                    A. · I mean, there is no money going the
                                                                     16· · · · · ·A.·
                                                                     16
17          Q.· · It was the basis upon which you
17· · · · · Q.                                                       17
                                                                     17· · other way.
                                                                                    way.· Meaning the firm doesn't hold assets
18   answered the last question so I'd like to probe
18· ·answered                                                        18· · for Orly Genger and there are no assets or funds
                                                                     18
19· ·the
19   the basis on which you answered the last question.              19· · that are payable to Orly Genger that the firm has.
                                                                     19
20· · · · · A.
20          A.· · Let me put it this way:
                                      way:· I didn't                 20
                                                                     20· · For example, sometimes clients pay a retainer that
21   interview Mr. Hirschman to invade his marital
21· ·interview                                                       21· · has not been charged against yet.
                                                                     21                                       yet.· There's nothing
22   relationships with his wife.
22· ·relationships               wife.· I didn't ask him             22· · like that in this relationship.
                                                                     22
23· ·about
23   about personal information of any sort at any                   23· · · · · ·Q.·
                                                                     23                   Okay.· Have payments been made during
                                                                                  Q. · Okay.
24   time. I am, however, privy to information that
24· ·time.·                                                          24
                                                                     24· · the relationship from Orly Genger to the firm?
25   Mr. Hirschman has that's relevant to your
25· ·Mr.                                                             25· · · · · ·A.·
                                                                     25           A. · I'm not privy to answer that

                                                      Page 58                                                               Page 60
 1 · · · · · · · · · · · · Bowen
·1·                                                                  ·1·
                                                                      1 · · · · · · · · · · · · Bowen
    subpoena. And that is available to the firm
 2 ·subpoena.·
·2·                                                                  ·2·
                                                                      2 ·question;
                                                                         question; it's privileged information.
 3 ·meaning
·3· meaning it's information that he learned in his                  ·3·
                                                                      3 · · · · Q.
                                                                                Q.· · What's your basis for saying that's
    capacity as a lawyer at the firm.
 4 ·capacity
·4·                                                                  ·4·
                                                                      4 ·privileged
                                                                         privileged information?
           Q.· · When you said you didn't interview
 5 · · · · Q.
·5·                                                                  ·5·
                                                                      5 · · · · A.
                                                                                A.· · Because the relationship between
 6 ·him
·6· him about his marital communications, did you                    ·6·
                                                                      6 ·attorney-client
                                                                         attorney-client is highly confidential and most
 7 ·interview
·7· interview Mr. Hirschman at all with respect to                   ·7·
                                                                      7 ·often
                                                                         often privileged.·
                                                                                  privileged. Unless you have some authority
·8· your preparation for this?
 8 ·your                                                             ·8·
                                                                      8 ·you
                                                                         you want to talk about, we can reconsider it.      it.· You
 9 · · · · A.
·9·        A.· · I 'm not providing any answers about                ·9·
                                                                      9 ·have
                                                                         have to have a reason if you are going to get into
10   what I did to prepare for this deposition other
10· ·what                                                            10· ·the
                                                                     10   the financial relationship with an attorney and a
11   than saying that I made reasonable inquiry and I
11· ·than                                                            11· ·client.
                                                                     11   client.
12   made reasonable searches and drawing upon my own
12· ·made                                                            12· · · · · Q.
                                                                     12          Q.· · Yes.
13   personal experiences as a partner at the firm, and
13· ·personal                                                        13· · · · · A.
                                                                     13          A.· · Given the fact that you are looking
14   as a lawyer for Orly Genger, since we became
14· ·as                                                              14· ·for
                                                                     14   for  assets      I'm comfortable in telling you that
15   involved in the Genger affairs on behalf of Orly
15· ·involved                                                        15· ·there
                                                                     15   there has been no payment of any sort from Orly
16   Genger in, I guess, that was 2015.
16· ·Genger                                                          16· ·Genger
                                                                     16   Genger to my firm in this year, 2018.
17          Q.· · Let me ask you more generally:
17· · · · · Q.                          generally:· What             17· · · · · Q.
                                                                     17          Q.· · What about during the -- since the
18   bank accounts are you aware that Ms. Genger
18· ·bank                                                            18· ·lawsuit
                                                                     18   lawsuit was filed in October 2017?
19   currently has access to?
19· ·currently                                                       19· · · · · A.
                                                                     19          A.· · I'm not -- I think that information
20· · · · · A.
20          A.· · The firm is aware of no bank accounts              20· ·would
                                                                     20   would both be irrelevant and protected by
21   that she has that is in her name or that belong to
21· ·that                                                            21· ·privilege.
                                                                     21   privilege.
22   her. I have anecdotal information that -- that
22· ·her.·                                                           22· · · · · Q.
                                                                     22          Q.· · Why in your view would it be
23 belongs to the firm that she had some kind of an
23· ·belongs                                                         23· ·irrelevant?
                                                                     23   irrelevant?
24   account that was attached, I think, by your client
24· ·account                                                         24· · · · · A.
                                                                     24          A.· · It's not identifying assets that
25   that had a few thousand dollars, like, $8,000 or
25· ·that                                                            25· ·belong
                                                                     25   belong to Orly Genger or that are payable to Orly


          ESQUOSIBu i,
                                                       Exhibit B
                                                                Page 61                                                             Page 63
 1 · · · · · · · · · · · · Bowen
·1·                                                                        1 · · · · · · · · · · · · Bowen
                                                                          ·1·
 2 ·Genger.
·2· Genger.                                                                2 · · · · A.
                                                                          ·2·        A.· · The firm has no information about
 3 · · · · Q.
·3·        Q.· · And you don't believe that if Orly                       ·3·
                                                                           3 ·that.
                                                                              that.
 4 ·Genger
·4· Genger made a payment from an account less than a                                Q.· · So you are representing that the firm
                                                                           4 · · · · Q.
                                                                          ·4·
·5·
 5 ·year
    year ago, that might not have some bearing on the                     ·5·
                                                                           5 ·does
                                                                              does not know how Ms. Genger made that $58,000
·6·
 6 ·location
    location of her assets today?    today?· You are so                   ·6· payment?
                                                                           6 ·payment?
·7· confident in that that you are willing to have the
 7 ·confident                                                             ·7·
                                                                           7 · · · · A.
                                                                                     A.· · No.
                                                                                            No.· That's a separate question.
                                                                                                                       question.· The
·8·
 8 ·direction
    direction to yourself not to answer that question                     ·8·
                                                                           8 ·first
                                                                              first question was what's the source and the
·9· in the context of discovery?
 9 ·in                                                                    ·9·
                                                                           9 ·answer
                                                                              answer is that the firm does not know the source.
10·
10 · · · · A.
            A.· · I don't understand your question.question.· If          10· ·The
                                                                          10   The second question is how the payment was made.
11 ·your
11·  your question is:     is:· Is the firm aware of the bank             11   The answer to that is that the firm may have that
                                                                          11· ·The
12 ·account
12·  account that it received funds from and the bank                     12   information, but I didn't research that and I'm
                                                                          12· ·information,
13 ·account
13·  account belongs to Orly Genger, the answer to that                   13· ·not
                                                                          13   not prepared to address it because it wasn't
14 ·question
14·  question is no.   no.· The firm is not aware -- other                14   within the scope of your subpoena.
                                                                          14· ·within
15 ·than
15·  than the one account I identified a moment ago,                      15· · · · ·Had
                                                                          15         Had you identified it I could have given you
16 ·which
16·  which had $8,000 in it and I believe that was                        16· ·a
                                                                          16                     answer.· So we made no, you know,
                                                                               a definitive answer.
17   attached by your client in the prior proceeding,
17· ·attached                                                             17   whatever mechanism or method or route the money
                                                                          17· ·whatever
18·
18 ·sub
     sub district, I believe, I may be getting those                      18· ·went,
                                                                          18   went, but I don't have that information at the tip
19·
19 ·facts
     facts mixed up in my head, but again, to try and                     19   of my finger tips right here today.
                                                                          19· ·of
20   reframe your question so I understand it.
20· ·reframe                                                                          Q.· · So, your view is that Ms. Genger's
                                                                          20· · · · · Q.
                                                                          20
21         If your question is:
21· · · · ·If                      is:· Did the firm ever                 21· ·access
                                                                          21   access to $58,000 just a few months ago, was not
22   receive any payment from Orly Genger from a bank
22· ·receive                                                              22   within the scope of our subpoena?
                                                                          22· ·within
     account that the firm can identify as belonging to
23· ·account
23                                                                        23· · · · · A.
                                                                          23          A.· · No.
                                                                                             No.· I didn't testify to that. I
24 Orly Genger?
24· ·Orly    Genger?· The answer is no.                                   24· ·testified
                                                                          24 testified      that   had you identified that one of the
25
25· · · · · Q.
            Q.· · When you use the term "belong" --                       25· ·topics
                                                                          25   topics that you wanted to discuss was the method

                                                      Page 62                                                                    Page 64
 1 · · · · · · · · · · · · ·Bowen
·1·                         Bowen                                          1 · · · · · · · · · · · · Bowen
                                                                          ·1·
·2·
 2 · "an account belonging to Orly Genger," what do you                    2 ·or
                                                                          ·2·  or manner in which these satisfaction -- excuse
·3·
 3 · mean by that?                                                        ·3·
                                                                           3 ·me
                                                                               me -- these judgments were paid that are reflected
 4 · · · · ·A.·
·4·         A. · I mean an account that is either for                     ·4·
                                                                           4 ·in
                                                                               in these two documents Exhibits 4 and 5, I could
·5·
 5 · her benefit or that she controls.                                    ·5·
                                                                           5 ·have
                                                                               have been prepared to address that because it may
·6·               MR. DELLAPORTAS:
 6 · · · · · · · ·MR.     DELLAPORTAS:· We'll mark Kasowitz               ·6·
                                                                           6 ·very
                                                                               very well be that the firm does know how those
·7·
 7 · · · · · 5 a document entitled "Satisfaction of                        7 ·payments
                                                                          ·7·   payments were made
·8·
 8 · · · · · Judgment" dated May 8, 2018.                                 ·8·
                                                                           8 · · · Q.
                                                                              ·      Q.· · Well, one of the subjects are
 9 · · · · · · · ·(Exhibit
·9·               (Exhibit 5 was so marked for                             9 ·assets
                                                                          ·9·  assets --
10·
10 · · · · · identification.)                                             10· · · · · A.
                                                                          10          A.· · Excuse me, one second.
11 ·BY
11·  BY MR. DELLAPORTAS:                                                  11          Q.· · -- of Ms. Genger?
                                                                          11· · · · · Q.
12 · · · · ·Q.·
12·          Q. · This is, again, a document that your                    12
                                                                          12· · · · · A.
                                                                                      A.· · I have to finish that answer.
13·
13 · firm filed it looks like May 2018.·
                                      2018. Do you                                    Q.· · Okay.
                                                                          13· · · · · Q.
                                                                          13
14 · recognize it?
14·                                                                       14
                                                                          14· · · · · A.
                                                                                      A.· · You also said that the fact that she
15·          A. · Yes.
15 · · · · ·A.·                                                           15·  ·had
                                                                          15 had      access      to this money and you made a comment
16·
16 · · · · ·Q.·
             Q. · Is that your signature on the second                    16· ·that
                                                                          16    that that should be relevant within the scope of
17 · page?
17·                                                                       17
                                                                          17· ·your
                                                                                your subpoena --
18·          A. · Yes.
18 · · · · ·A.·                                                           18          Q.· · One would think.
                                                                          18· · · · · Q.
19·          Q. · It reflects that a judgment was
19 · · · · ·Q.·                                                           19· · · · · A.
                                                                          19          A.· · Well, I understand that you are
20· · satisfied to Ms. Dahlia Genger in the amount of
20                                                                        20    expressing your view -- your own personal view of
                                                                          20· ·expressing
21
21· · $58,059.30.                                                         21
                                                                          21· ·that
                                                                                that -- but logic kind of dictates that that may
22
22· · · · · Do you see that?                                              22· ·or
                                                                          22    or may not be true because it always is the case
             A. · Yes.
23· · · · · ·A.·
23                                                                        23· ·that
                                                                          23    that an impecunious person can have a debt paid by
24
24· · · · · ·Q.·
             Q. · What was the source of the payment                      24· ·somebody
                                                                          24    somebody else on their behalf, now whether that
25· · for that $58,000?
25                                                                        25    happened here or not, I have no information.
                                                                          25· ·happened                               information.· The


           ESQUOSIBu i,
                                                           Exhibit B
                                                        Page 65                                                              Page 67
 1 · · · · · · · · · · · · Bowen
·1·                                                                1 · · · · · · · · · · · · Bowen
                                                                  ·1·
·2·
 2 ·firm
     firm has no information.                                      2 · · · · A.
                                                                  ·2·        A.· · The firm has no information about
·3·        Q.· · So the firm doesn't know where this
 3 · · · · Q.                                                     ·3·
                                                                   3 ·that
                                                                       that at all other than the fact that she does have
 4 ·money
·4·  money came from either?  either?· That's what you are        ·4·
                                                                   4 ·some
                                                                       some type of interest and it may be through
·5·  saying?
 5 ·saying?                                                       ·5·
                                                                   5 ·marital
                                                                       marital property and it may not.   not.· I don't know the
·6·
 6 · · · · A.
           A.· · No.
                  No.· Because you keep subtilely                 ·6·  ins and outs -- the firm doesn't know the ins and
                                                                   6 ·ins
·7·
 7 ·changing
     changing the question and I think -- I want to,               7 ·outs
                                                                  ·7·  outs of the Austin, Texas property.
·8·
 8 ·make
     make sure we are not misunderstanding each other.             8 · · · · Q.
                                                                  ·8·        Q.· · When you say "marital property," what
·9·
 9 If you are asking me the source of the money, the
    ·If                                                           ·9· ·do
                                                                   9 do    you    mean?
10 ·firm
10·   firm does not know the source of the money.                 10· · · · · A.
                                                                  10          A.· · I'm not using that in any kind of
11 · · · ·If
11·        If you are asking where the money came from,           11    legal or technical meaning or a term of art
                                                                  11· ·legal
12·
12 ·what
      what the manner was in which the money was                  12    meaning. I just know that sometimes a husband and
                                                                  12· ·meaning.·
13 ·transferred
13·   transferred from one location to another, was it            13    wife can own property as joint tenants in common
                                                                  13· ·wife
14·
14 ·byby check, was it by wire, or some other type of             14    or income and it's not something where -- it
                                                                  14· ·or
15·
15 ·electronic
      electronic transfer, the answer is:  is:· We may be         15· ·doesn't
                                                                  15    doesn't necessarily reflect that one spouse or
16·
16 ·aware
      aware of that but I have not prepared that                  16· ·another
                                                                  16    another actually contributed anything to the
17 ·information
17·   information for today's deposition.                         17
                                                                  17· ·purchasing
                                                                        purchasing the property it's just by virtue of
18·
18 · · · · Q.
            Q.· · Is the firm aware of where Ms. Genger           18· ·their
                                                                  18    their status of being married that it's considered
19·
19 ·currently
      currently resides?                                          19· ·to
                                                                  19    to belong to both.
20· · · · · A.
20          A.· · I believe that's outside the scope of           20· · · · · Q.
                                                                  20          Q.· · What other marital property are you
21· ·this
21    this deposition.·
            deposition. I don't understand what her --            21    aware of with respect to Ms. Genger?
                                                                  21· ·aware
22· ·where
22    where she -- I guess -- well, first of all, I               22
                                                                  22· · · · · A.
                                                                              A.· · None.
23· ·should
23    should clarify:·
                 clarify: When you say where she resides,         23          Q.· · Does Ms. Genger have an interest in
                                                                  23· · · · · Q.
24    are you asking for her domicile, in the technical
24· ·are                                                          24 her
                                                                  24·  ·her  husband's        partnership interest?
25· ·sense
25    sense of that word?                                         25· · · · · A.
                                                                  25          A.· · The firm is not aware of that.that.· To

                                                       Page 66                                                         Page 68
 1 · · · · · · · · · · · · Bowen
·1·                                                                1 · · · · · · · · · · · · Bowen
                                                                  ·1·
·2·
 2 · · · · Q.
           Q.· · Interpret it however will yield an                2 ·the
                                                                  ·2·  the extent it's relevant, the firm is not aware of
·3· answer.
 3 ·answer.                                                        3 ·it.
                                                                  ·3·  it.
·4·
 4 · · · · A.
           A.· · Well, the firm is aware that she                  4 · · · · Q.
                                                                  ·4·        Q.· · When you mentioned you made a
·5·
 5 ·primarily                         Israel.· And also
    primarily resides in Tel Aviv, Israel.                        ·5·
                                                                   5 ·reasonable
                                                                       reasonable inquiry with respect to the subject
·6· that she has an interest in some form that -- I'm
 6 ·that                                                          ·6·
                                                                   6 ·matters
                                                                       matters of the subpoena, what specifically did you
·7·
 7 ·not
    not necessarily -- I may not be remembering                    7 ·do?
                                                                  ·7·   do?
·8·
 8 ·correctly,
    correctly, I believe a condominium in Austin,                  8 · · · A.
                                                                  ·8· ·      A.· · I'm sorry?
 9 ·Texas.·
·9· Texas. She spends some time there.   there.· But I don't      ·9·
                                                                   9 · · · · Q.
                                                                             Q.· · When you say you made a reasonable
10·  know. And I think there have been public filings
10 ·know.·                                                        10· ·inquiry
                                                                  10    inquiry with respect to the subject matters of the
11· ·on
11        that.· So whatever the public filings are to
     on that.                                                     11
                                                                  11· ·subpoena
                                                                        subpoena -- it's a term you've used several times
12·
12 ·the
     the extent that the firm's knowledge on that as of           12    in deposition -- what, specifically, did you do?
                                                                  12· ·in
13·
13 ·the
     the time that those filings were made.                       13· · · · · A.
                                                                  13          A.· · I'm not going to answer that
14·
14 · · · · Q.
            Q.· · Does Ms. Genger have any interest in            14
                                                                  14· ·question.·
                                                                        question. That is privileged work-product
15·
15 ·any
     any other homes other than the two that you just             15    information. I will repeat what I said before,
                                                                  15· ·information.·
16·
16 ·described?
     described?                                                         which is:
                                                                  16· ·which
                                                                  16             is:· I made reasonable inquiries of
17·
17 · · · · A.
            A.· · Well, I don't know that she has any             17    personnel at the firm who have knowledge into
                                                                  17· ·personnel
18·
18 ·interest                     home.· If by "interest"
     interest in the Tel Aviv home.                               18· ·Genger
                                                                  18                matters.· I made reasonable searches in the
                                                                        Genger matters.
19·
19 ·you
     you mean ownership interest, the firm doesn't have           19    sense that I looked at information both in
                                                                  19· ·sense
20· ·information
20   information about that at all.                               20· ·documentary
                                                                  20    documentary form and otherwise that's available to
21· · · · · Q.
21          Q.· · What do you know about that subject?            21
                                                                  21· ·the
                                                                        the firm that's related to this topic, and the
22
22· · · · · A.
            A.· · The only information that the firm              22    representation of Orly Genger.
                                                                  22· ·representation
23· ·has
23   has is that she lives there at the address that is           23· · · · ·And
                                                                  23         And I'm basing it on my extensive knowledge
24· ·a
24   a matter of public record.                                   24    and participation in representing Orly Genger
                                                                  24· ·and
25· · · · · Q.
25          Q.· · What about other homes?                         25    since the firm became involved in the very
                                                                  25· ·since


          ESQUOSIBu i,
                                                    Exhibit B
                                                       Page 69                                                                Page 71
 1 · · · · · · · · · · · · Bowen
·1·                                                               1 · · · · · · · · · · · · Bowen
                                                                 ·1·
 2 ·beginning
·2·  beginning -- I mean, in the very beginning of the            2 ·about
                                                                 ·2· about the marital status of it's various partners
 3 ·firm's
·3·  firm's involvement starting sometime in 2015, I              3 ·unless
                                                                 ·3· unless or until there is some reason to notify the
 4 ·believe.
·4·  believe.                                                     4 ·firm
                                                                 ·4· firm about a marriage or a divorce or some other
·5·         Q.· · Where does Mr. Hirschman live?
 5 · · · · Q.                                                    ·5· type of change in status that the firm might need
                                                                  5 ·type
 6 · · · · A.
·6·         A.· · Well, I don't think that's relevant.               to be aware of in terms of insurance.
                                                                  6 ·to
                                                                 ·6·
·7·
 7 ·II don't see how that's relevant to the subpoena.             7 · · · ·II see that you're not really paying
                                                                 ·7·
·8·
 8 · · · · Q.
            Q.· · So you are declining to answer?                 8 ·attention
                                                                 ·8· attention to my answer so I am just going to stop
 9 · · · · A.
·9·         A.· · I'm declining to answer on the basis            9 ·even
                                                                 ·9· even though my answer is not finished.   finished.· If you
10·
10 ·that
      that confidential information about a partnership,         10   want to listen --
                                                                 10· ·want
11· ·individual
11    individual partners, is beyond the scope of this           11
                                                                 11· · · · · Q.
                                                                              Q.· · The reporter is capturing you
12·   subpoena. If you want to clarify why you think
12 ·subpoena.·                                                   12
                                                                 12· ·answers.
                                                                      answers.
13 ·it's
13·   it's relevant I'm willing to reconsider, but I             13· · · · · A.
                                                                 13           A.· · No, I'm not going to speaking when
14·
14 ·don't
      don't see any relevance whatsoever.                        14   I'm being treated in this fashion.
                                                                 14· ·I'm                              fashion.· If you want to
15·
15 · · · · Q.Q.· · To the best of your knowledge, are            15· ·listen
                                                                 15   listen to the answer --
16 they still married?
16·  ·they                                                       16
                                                                 16· · · · · Q.
                                                                              Q.· · You're being treated perfectly fine.
17 · · · · A.
17·          A.· · I don't see how that's relevant               17   Stop making speeches.
                                                                 17· ·Stop                 speeches.· You are allowed to answer
18·
18 ·either.
      either.                                                    18· ·the
                                                                 18   the question.·
                                                                             question. I didn't interrupt.
                                                                                                    interrupt.· You
19·
19 · · · · Q.Q.· · Okay.                                         19   interrupted yourself.
                                                                 19· ·interrupted       yourself.· You were making a speech,
             A.· · If you want to explain why you think
20· · · · · A.
20                                                               20   finish your speech and then we will go on to the
                                                                 20· ·finish
21· ·it
21    it -- I mean, look, one of the things that you             21
                                                                 21· ·next
                                                                      next question.·           listening.· I can do two
                                                                              question. I'm listening.
22· ·have
22    have not ever tried to justify is why you are              22
                                                                 22· ·things
                                                                      things at the same time.
23 trying to interfere or interpose into this private
23·  ·trying                                                     23· · · · · A.
                                                                 23           A.· · You were talking to your client.
24    marital relationship between Ms. Sagi's own sister
24· ·marital                                                     24           Q.· · I was not talking to my client. I
                                                                 24· · · · · Q.
25· ·and
25                husband.· If you want to explain it, you
      and her husband.                                           25   was reviewing my notes while I was listening to
                                                                 25· ·was

                                                       Page 70                                                          Page 72
·1·
 1 · · · · · · · · · · · · Bowen                                  1 · · · · · · · · · · · · ·Bowen
                                                                 ·1·                         Bowen
·2·
 2 ·can
    can explain it.                                               2 · your answer.
                                                                 ·2·           answer.· Believe it or not, I'm capable of
·3·
 3 · · · · Q.
           Q.· · You just said they had marital                  ·3·
                                                                  3 · doing that.
·4·
 4 ·property.
    property.                                                    ·4·
                                                                  4 · · · · ·A.·
                                                                              A. · Tell me where I was and I will pick
·5·
 5 · · · · A.
           A.· · How -- how --                                    5 · it up.
                                                                 ·5·
·6·
 6 · · · · Q.
           Q.· · I have an uncollected $3 million                ·6·
                                                                  6 · · · · ·Q.·
                                                                              Q. · The reporter can tell you that.
·7·
 7 ·judgment.·
    judgment. Isn't it, at least, marginally rel                 ·7·
                                                                  7  · · · · · · · ·(Readback
                                                                                    (Readback of prior question.)
·8·
 8 ·event
    event that I inquiry about their marital property?           ·8·
                                                                  8 · · · · · · ·THE     WITNESS:· I got it.
                                                                                  THE WITNESS:            it.· So continuing
·9·
 9 · · · · A.
           A.· · You're not asking about their marital           ·9·
                                                                  9 · · · · · my answer to the extent that your question
10· ·property.·
10   property. Now you are asking about their marital            10· · · · · · is asking whether or not there has been
                                                                 10
11   relationship and whether or not they are still
11· ·relationship                                                11· · · · · · any communications with the firm with
                                                                 11
12· ·married.
12   married.                                                    12
                                                                 12· · · · · · respect to Mr. Hirschman marital status
13· · · · · Q.
13          Q.· · Yes.                                           13· · · · · · other than the fact he was married to Orly
                                                                 13
14· · · · · A.
14          A.· · And I guess the question --                    14
                                                                 14· · · · · · Genger at some point, I believe, in 2016
15· · · · · Q.
15          Q.· · Isn't that relevant to marital                 15
                                                                 15· · · · · · if my memory is correct, the answer is no.
16· ·property
16                                          married?· No?
     property if they are in fact still married?                 16· · · · · · · ·MR.
                                                                 16                       DELLAPORTAS:· Make the next one
                                                                                   MR. DELLAPORTAS:
17· · · · · A.
17          A.· · No.
                   No.· Well, first of all, I don't              17· · · · · · marked as Kasowit
                                                                 17                            Kasowitz Exhibit 6, February 5,
18· ·think
18   think it's a valid question.·
                             question. I think it's an           18
                                                                 18· · · · · · 2018 letter.
19· ·offensive
19   offensive question.                                         19                  (Exhibit 6 was so marked for
                                                                 19· · · · · · · · ·(Exhibit
20· · · · · Q.
20          Q.· · An offensive to ask whether they are           20· · · · · · identification.)
                                                                 20
21   still marred?
21· ·still                                                       21· ·BY
                                                                 21    BY MR. DELLAPORTAS:
22· · · · · A.
22          A.· · Yes.                                           22· · · · · ·Q.·
                                                                 22            Q. · This is a letter you submitted to the
23· · · · · Q.
23          Q.· · Okay.                                          23· · court.
                                                                 23
24· · · · · A.
24          A.· · Secondly, I'm speaking on behalf of            24· · · · · ·A.·
                                                                 24            A. · Correct.
25· ·the
25   the firm, and the firm doesn't have information             25
                                                                 25· · · · · ·Q.·
                                                                               Q. · If you go to the last page, the first


         ESQUOSIBu i,
                                                   Exhibit B
                                                        Page 73                                                              Page 75
 1 · · · · · · · · · · · · Bowen
·1·                                                                1 · · · · · · · · · · · · Bowen
                                                                  ·1·
 2 ·full
·2· full paragraph on page 3.                                     ·2·
                                                                   2 · · · · A.
                                                                             A.· · Its
                                                                                    It's possible that I missed that
 3 · · · · A.
·3·        A.· · Yes.                                              3 ·e-mail.·
                                                                  ·3· e-mail. If you didn't include anybody else on the
 4 · · · · Q.
·4·        Q.· · In it you wrote to Judge Freeman                 ·4·
                                                                   4 ·Kasowitz
                                                                      Kasowitz team. team.· I don't remember it personally.
·5· "Orly has attested that long before this action,
 5 ·"Orly                                                         ·5·
                                                                   5 ·On
                                                                      On behalf of the firm, I have no information that
·6· she purchased a home in Tel Aviv with her husband
 6 ·she                                                           ·6·
                                                                   6 ·we
                                                                      we represent Arie Genger with respect to any
·7· and that she lives there with her infant
 7 ·and                                                           ·7·
                                                                   7 ·process
                                                                      process that you may or may not have served on
·8· daughter."
 8 ·daughter."                                                    ·8·
                                                                   8 ·him.
                                                                      him.
·9·       What attestation are you referring to there?
 9 · · · ·What                                                    ·9·
                                                                   9 · · · · Q.
                                                                             Q.· · In this case.
10 · · · · A.
10·         A.· · It would be the sworn declaration               10· · · · · A.
                                                                  10          A.· · I have no information about whether
11·
11 ·that
     that she submitted in this action.                           11   or not -- right, in this case.
                                                                  11· ·or                           case.· Currently.
                                                                                                           Currently.· Lets
                                                                                                                       Let's
12 · · · · Q.
12·         Q.· · In this case?                                   12· ·just
                                                                  12                currently.· And I don't have any
                                                                       just say currently.
13 · · · · A.
13·         A.· · I believe so.                                   13   information about whether you in fact did serve
                                                                  13· ·information
14 · · · · Q.
14·                 Okay.· Do you represent Arie Genger
            Q.· · Okay.                                           14· ·process
                                                                  14   process on him.
15·
15 ·with                       matter?· I'm talking about
     with respect to this matter?                                 15· · · · · Q.
                                                                  15          Q.· · Okay.
16·
16 ·the
     the case we are currently in to today?                       16· · · · · A.
                                                                  16          A.· · So I can't comment on that either.
17 · · · · A.
17·         A.· · The judgment enforcement case?                  17
                                                                  17· · · · · Q.
                                                                              Q.· · So, suffice it to say that we don't
18 · · · · Q.
18·         Q.· · Yes.                                            18· ·believe
                                                                  18   believe your relevance objections were well taken.
19 · · · · A.
19·         A.· · I don't think he is a party in this             19· · · · ·Our
                                                                  19         Our position is this deposition has to be
     action. We may or may not represent him for
20· ·action.·
20                                                                20· ·continued
                                                                  20   continued until the proper documents are produced
     purposes of discovery if and when there is any
21· ·purposes
21                                                                21   and the proper questions are answered, but subject
                                                                  21· ·and
22· ·discovery
22   discovery propounded on him, but I don't know the            22· ·to
                                                                  22   to that position we have nothing further for
23   answer to that.
23· ·answer                                                       23· ·today?
                                                                  23   today?
24
24· · · · · Q.
            Q.· · So, I will represent to you that we             24
                                                                  24· · · · · A.
                                                                              A.· · Okay.
25· ·served
25   served a subpoena on him and he did not appear for           25· · · · · · · · (Time noted:
                                                                  25                          noted:· 11:41 a.m.)

                                                      Page 74                                                             Page 76
·1·
 1 · · · · · · · · · · · · Bowen                                  ·1·
                                                                   1 · · · · · · · · · · · · ·Bowen
                                                                                              Bowen
·2·
 2 ·that
    that as in fact I e-mailed you a few weeks ago.               ·2·
                                                                   2 · · · · · · · ·THE      WITNESS:· Read and sign.
                                                                                      THE WITNESS:
·3·
 3 ·Are
    Are you representing with respect to that                     ·3·
                                                                   3 · · · · · (Time noted:noted:· p.m.)
·4·
 4 ·subpoena?
    subpoena?                                                     ·4
                                                                   4
·5·
 5 · · · · A.
           A.· · I don't believe so.so.· What do you mean         ·5
                                                                   5
                                                                  · · · · · · · · · · · · · _________________________
·6·
 6 ·you
    you e-mailed me about it?
                                                                  ·6·
                                                                   6 · · · · · · · · · · · · · MICHAEL BOWEN
·7·
 7 · · · · Q.
           Q.· · I e-mailed you --                                ·7
                                                                   7
·8·
 8 · · · · A.
           A.· · Do you mean me personally or the                 ·8·
                                                                   8 ·Subscribed
                                                                        Subscribed and sworn to before me
·9·
 9 ·firm?·
    firm? Somebody else?                                          · · ·this
                                                                       this _____ day of ________,, 20_. 20___.
10· · · · · Q.
10          Q.· · I e-mailed you personally.                      ·9·
                                                                   9 ·_________________________
11· · · · · A.
11          A.· · About Arie Genger?                              · · · · · · · NOTARY PUBLIC
12· · · · · Q.
12          Q.· · Yes.
                    Yes.· I e-mailed you, Mr. Freedman,           10
13· ·and
13   and Mr. Montclair --                                         11
                                                                  12
14·
14 · · · · A.
            A.· · Mr. who?who?· I'm sorry.
                                                                  13
15· · · · · Q.
15          Q.· · Montclair?
                    Montclair?· Paul Montclair?
                                       Montclair?· He was
                                                                  14
16· ·prior
16   prior attorney of Arie with regard to our subpoena           15
17·
17 ·and
     and asked if you represented him with regard to              16
18· ·that
18   that subpoena?                                               17
19· · · · · A.
19          A.· · You didn't get a response from                  18
20· ·anybody
20   anybody at my firm?                                          19
21· · · · · Q.
21          Q.· · No, I only e-mailed you.                        20
22· · · · · A.
22          A.· · When you say Mr. Friedman, who are              21
                                                                  22
23· ·you
23   you talking about?
                                                                  23
24· · · · · Q.
24          Q.· · Leon Friedman.
                            Friedman.· That's another prior       24
25· ·attorney
25   attorney of Mr. Genger.                                      25


          ESQUOSIBu i,
                                                    Exhibit B
                                                                Page 77                                                      Page 79
 1
·1                                                                         1 · · ·DEPOSITION
                                                                          ·1·     DEPOSITION ERRATA
                                                                                             ERRATA SHEET
 2 · · · · · · · · · · · · · INDEX
·2·                           INDEX                                       ·2
                                                                           2
·3
 3                                                                        ·3·
                                                                           3 ·Our            No. J2899510
                                                                              Our Assignment No. 52899510
· · ·WITNESS·                 EXAMINATION BY
     WITNESS · · · ·EXAMINATION                                   PAGE
                                               BY· · · · · · · · ·PAGE
                                                                           4 ·Case
                                                                          ·4· Case Caption:
                                                                                   Caption:· Genger vs.
                                                                                                    vs. Genger
                                                                                                        Genger
 4
·4
     MR. BOWEN
· · ·MR.     BOWEN· · · ·DIRECTDIRECT I/ DELLAPORTAS
                                          DELLAPORTAS· · · · · ·4     4   ·5
                                                                           5
·5                                                                         6 · DECLARATION UNDER PENALTY OF PERJURY
                                                                          ·6·
·6
 6                                                                        ·7·               I declare under
                                                                           7 · · · · · · · ·I         under penalty of perjury
                             EXHIBITS
· · · · · · · · · · · · · · ·EXHIBITS
 7
·7                                                                        ·8·
                                                                           8 · · · · · that II have
                                                                                               have read the entire
                                                                                                             entire transcript of
     KASOWITZ · DESCRIPTION
· · ·KASOWITZ·              DESCRIPTION· · · · · · · · · · · · PAGE        4 · · · · · my Deposition taken in
                                                                          ·9·                              in the captioned
·8
 8                                                                        10· · · · · · matter or the same has been read to me,
                                                                          10                                                me,
· · ·1·
     1 · · · · ·Subpoena·
                  Subpoena · · · · · · · · · · · · ·4
                                                    4
 g
·9                                                                        11
                                                                          11· · · · · · and the same is
                                                                                                     is true and
                                                                                                             and accurate, save
     2 · · · · ·Amendment
· · ·2·                           to Settlement Agreement 6
                  knendmenttoSettlententAgmentent                         12                       for changes and/or corrections,
                                                                          12· · · · · · and except for
10
10                                                                        13
                                                                          13· · · · · · if any, as indicated
                                                                                        if any,    indicated by me on the
· · ·3·
     3 · · · · ·AG/Trump                    Agreement· · · 23
                  AG/Trump Settlement Agreement
                                                                          14
                                                                          14· · · · · · DEPOSITION
                                                                                        DEPOSITION ERRATA
                                                                                                   ERRATA SHEET hereof, with the
                                                                                                                hereof, with
11
     4 · · · · ·Satisfaction
· · ·4·           Satisfaction of Judgment
                                    Judgment· · · · · ·48 48              15· · · · · · understanding that I
                                                                          15                               I offer
                                                                                                             offer these changes
12                                                                        16· · · · · · as if
                                                                          16               if still
                                                                                              still under oath.
· · ·5·           Satisfaction of Judgment
     5 · · · · ·Satisfaction        Judgment· · · · · ·62 62              17
13
· · ·6·
     6 · · · · ·February               letter· · · · · · 72
                  February 5, 2018 letter                                 18
14                                                                        19· · · · · · __________________________________
                                                                          19
15                                                                        20 · · · · · · ·Michael
                                                                          20·             Michael Bowen
                                                                                                  Bowen
16
                                                                          21
                                                                          21
17
18                                                                        22·
                                                                          22 ·Subscribed
                                                                              Subscribed and sworn to on the ______ day of
19                                                                        · · ·____________,, 20____
                                                                                              20            me,
                                                                                                     before me,
20
                                                                          23·
                                                                          23 ·________________________________________
21
22                                                                        24 ·Notary
                                                                          24· Notary Public,
23                                                                             In and for
                                                                          · · ·In     for the State of ____________________
24                                                                        25
25
                                                            Page 78                                                          Page 80
 1
·1                                                                         1
                                                                          ·1
· · · · · · · · · CERTIFICATION
                  C E R T I F I C A T I O N                               · · · · · DEPOSITION ERRATA SHEET
 2
·2                                                                         2
                                                                          ·2
·3·
 3 · · · · · · · · · · I,
                       I, Jeffrey
                          Jeffrey Shapiro, a Shorthand                    ·3·
                                                                           3 ·Page
                                                                              Page No._____Line
                                                                                   No.     Line No._____Change
                                                                                                No.     Change to:
                                                                                                               to: ______________
·4·
 4 ·Reporter
    Reporter and notary public,
                        public, within and for the                        ·4·
                                                                           4 ·___________________________________________________
·5·
 5 ·State
    State of
          of New York,
                 York, do hereby certify:
                                 certify:                                 ·5·
                                                                           5 ·Reason
                                                                              Reason for
                                                                                     for change: ________________________________
·6·
 6 · · · · · · · That MICHAEL BOWEN,
                              BOWEN, the witness whose                    ·6·
                                                                           6 ·Page
                                                                              Page No._____Line
                                                                                   No.     Line No._____Change
                                                                                                No.     Change to:
                                                                                                               to: ______________
 7 ·examination
·7· examination is
                is hereinbefore set
                                set forth,
                                    forth, was first
                                               first                      ·7·
                                                                           7 ·___________________________________________________
·8·
 8 ·duly
    duly sworn by me,
                  me, and that
                          that transcript
                               transcript of
                                          of said                         ·8·
                                                                           8 ·Reason
                                                                              Reason for
                                                                                     for change: ________________________________
·9·
 9 ·testimony
    testimony is
              is a true
                   true record of the testimony given                     ·9·
                                                                           9 ·___________________________________________________
10· ·by
10      said witness.
     by said witness.                                                     10· ·Page
                                                                          10   Page No._____Line
                                                                                    No.     Line No._____Change
                                                                                                 No.     Change to:
                                                                                                                to: ______________
11· · · · · · · · I
11                I further
                    further certify
                            certify that
                                    that I
                                         I am not                         11· ·___________________________________________________
                                                                          11
12· ·related
12   related to any of
                    of the parties
                           parties to this action by
                                      this action                         12· ·Reason
                                                                          12   Reason for
                                                                                      for change: ________________________________
13   blood or marriage,
13· ·blood    marriage, and that I am in no way
                            that I                                        13
                                                                          13· ·Page         Line No._____Change
                                                                               Page No._____Line
                                                                                    No.          No.     Change to:
                                                                                                                to: ______________
14   interested in the outcome of this
14· ·interested                        matter.
                                  this matter.                            14
                                                                          14· ·___________________________________________________
15                                                                        15· ·Reason
                                                                          15   Reason for
                                                                                      for change: ________________________________
16· · · · · · · · IN WITNESS WHEREOF,
16                           WHEREOF, I
                                      I have hereunto                     16· ·Page
                                                                          16   Page No._____Line
                                                                                    No.     Line No._____Change
                                                                                                 No.     Change to:
                                                                                                                to: ______________
17· ·set
17   set my hand this
                 this 14th day of October, 2018.
                                           2018.                          17· ·___________________________________________________
                                                                          17
18                                                                        18· ·Reason
                                                                          18   Reason for
                                                                                      for change: ________________________________
19                                                                        19· ·___________________________________________________
                                                                          19
20                                                                        20·
                                                                          20 ·Page
                                                                              Page No._____Line
                                                                                   No.     Line No._____Change
                                                                                                No.     Change to:
                                                                                                               to: ______________
21                                                              4..
                                                                 )        21· ·___________________________________________________
                                                                          21
                                     q (1111
22· · · · · · · · · · · · · · · · · · · ·_____
22                                                                        22· ·Reason
                                                                          22   Reason for change: ________________________________
23· · · · · · · · · · · · · · · · · · · ·JEFFREY
23                                       JEFFREY SHAPIRO                  23
                                                                          23
24                                                                        24· ·SIGNATURE:_______________________DATE:_____________
                                                                          24   SIGNATURE:                       DATE:
25                                                                        25· · · · · · ·Michael
                                                                          25             Michael Bowen




           ESQUIRE
                                                           Exhibit B
